Exhibit 10.1

 

SILICON LABORATORIES INC.

 

2009 STOCK INCENTIVE PLAN

 


ARTICLE 1.                          PURPOSES OF THE PLAN


 

The purposes of the Silicon Laboratories Inc. 2009 Stock Incentive Plan (the
“Plan”) are to attract and retain the best available personnel, to provide
additional incentives to Employees, Directors and Consultants and to promote the
success of the Company’s business by linking the personal interests of the
Directors, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders.

 


ARTICLE 2.                          DEFINITIONS


 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 


2.1                                 “AFFILIATE” MEANS, AT THE TIME OF
DETERMINATION, ANY “PARENT” OR “SUBSIDIARY” AS SUCH TERMS ARE DEFINED IN
RULE 405 OF THE SECURITIES ACT.  THE BOARD SHALL HAVE THE AUTHORITY TO DETERMINE
THE TIME OR TIMES AT WHICH “PARENT” OR “SUBSIDIARY” STATUS IS DETERMINED WITHIN
THE FOREGOING DEFINITION.


 


2.2                                 “AWARD” MEANS AN OPTION, AN AWARD OF
RESTRICTED STOCK, A STOCK APPRECIATION RIGHT, AN AWARD OF PERFORMANCE SHARES, AN
AWARD OF PERFORMANCE STOCK UNITS, AN AWARD OF RESTRICTED STOCK UNITS, A
PERFORMANCE-BASED AWARD OR ANY OTHER RIGHT OR BENEFIT, INCLUDING ANY OTHER AWARD
UNDER ARTICLE 8, GRANTED TO A PARTICIPANT PURSUANT TO THE PLAN.


 


2.3                                 “AWARD AGREEMENT” MEANS ANY WRITTEN
AGREEMENT, CONTRACT, OR OTHER INSTRUMENT OR DOCUMENT EVIDENCING THE TERMS AND
CONDITIONS OF AN AWARD, INCLUDING THROUGH ELECTRONIC MEDIUM.


 


2.4                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.5                                 “CHANGE IN CONTROL” MEANS AND INCLUDES EACH
OF THE FOLLOWING:


 


(A)                                  A TRANSACTION OR SERIES OF TRANSACTIONS
(OTHER THAN AN OFFERING OF THE SHARES TO THE GENERAL PUBLIC THROUGH A
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION)
WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D)(2) OF THE EXCHANGE ACT) (OTHER THAN THE COMPANY, ANY OF
ITS SUBSIDIARIES, AN EMPLOYEE BENEFIT PLAN MAINTAINED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR A “PERSON” THAT, PRIOR TO SUCH TRANSACTION, DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY) DIRECTLY OR INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY
POSSESSING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S
SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH ACQUISITION; OR

 

--------------------------------------------------------------------------------


 


(B)                                 DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO, AT THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD TOGETHER
WITH ANY NEW DIRECTOR(S) (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO SHALL
HAVE ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION
DESCRIBED IN SECTION 2.5(A) OR SECTION 2.5(C) HEREOF) WHOSE ELECTION BY THE
BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A
VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER
WERE DIRECTORS AT THE BEGINNING OF THE TWO-YEAR PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY THEREOF; OR


 


(C)                                  THE CONSUMMATION BY THE COMPANY (WHETHER
DIRECTLY INVOLVING THE COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE
OR MORE INTERMEDIARIES) OF (X) A MERGER, CONSOLIDATION, REORGANIZATION, OR
BUSINESS COMBINATION OR (Y) A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS IN ANY SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS OR (Z) THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY, IN
EACH CASE OTHER THAN A TRANSACTION:


 

(I)                                     WHICH RESULTS IN THE COMPANY’S VOTING
SECURITIES OUTSTANDING IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE COMPANY OR THE PERSON THAT, AS A RESULT OF THE TRANSACTION,
CONTROLS, DIRECTLY OR INDIRECTLY, THE COMPANY OR OWNS, DIRECTLY OR INDIRECTLY,
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHERWISE SUCCEEDS TO THE
BUSINESS OF THE COMPANY (THE COMPANY OR SUCH PERSON, THE “SUCCESSOR ENTITY”))
DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE
SUCCESSOR ENTITY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY AFTER THE
TRANSACTION, AND

 

(II)                                  AFTER WHICH NO PERSON OR GROUP
BENEFICIALLY OWNS VOTING SECURITIES REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE SUCCESSOR ENTITY; PROVIDED, HOWEVER, THAT NO PERSON OR GROUP
SHALL BE TREATED FOR PURPOSES OF THIS SECTION 2.5(C)(II) AS BENEFICIALLY OWNING
50% OR MORE OF COMBINED VOTING POWER OF THE SUCCESSOR ENTITY SOLELY AS A RESULT
OF THE VOTING POWER HELD IN THE COMPANY PRIOR TO THE CONSUMMATION OF THE
TRANSACTION; OR

 


(D)                                 THE COMPANY’S STOCKHOLDERS APPROVE A
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 


2.6                                 “CODE” MEANS THE U.S. INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


2.7                                 “COMMITTEE” MEANS THE COMMITTEE OF THE BOARD
APPOINTED OR DESCRIBED IN ARTICLE 12 TO ADMINISTER THE PLAN.


 


2.8                                 “COMMON STOCK” MEANS THE COMMON STOCK OF THE
COMPANY, PAR VALUE $0.0001 PER SHARE, AND SUCH OTHER SECURITIES OF THE COMPANY
THAT MAY BE SUBSTITUTED FOR THE COMMON STOCK PURSUANT TO ARTICLE 11.

 

2

--------------------------------------------------------------------------------


 


2.9                                 “COMPANY” MEANS SILICON LABORATORIES INC., A
DELAWARE CORPORATION.


 


2.10                           “CONSULTANT” MEANS ANY CONSULTANT OR ADVISER IF:
(A) THE CONSULTANT OR ADVISOR RENDERS BONA FIDE SERVICES TO THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE; (B) THE SERVICES RENDERED BY THE CONSULTANT OR ADVISOR
ARE NOT IN CONNECTION WITH THE OFFER OR SALE OF SECURITIES IN A CAPITAL-RAISING
TRANSACTION AND DO NOT DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR
THE COMPANY’S SECURITIES; AND (C) THE CONSULTANT OR ADVISOR IS A NATURAL PERSON.


 


2.11                           “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS, OR
COULD BE, A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


2.12                           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


2.13                           “DISABILITY” MEANS THAT THE PARTICIPANT WOULD
QUALIFY TO RECEIVE BENEFIT PAYMENTS UNDER THE LONG-TERM DISABILITY POLICY,  AS
IT MAY BE AMENDED FROM TIME TO TIME, OF THE COMPANY OR THE SUBSIDIARY OR
AFFILIATE TO WHICH THE PARTICIPANT PROVIDES SERVICES REGARDLESS OF WHETHER THE
PARTICIPANT IS COVERED BY SUCH POLICY.  IF THE COMPANY OR THE SUBSIDIARY OR
AFFILIATE TO WHICH THE PARTICIPANT PROVIDES SERVICE DOES NOT HAVE A LONG-TERM
DISABILITY PLAN IN PLACE, “DISABILITY” MEANS THAT A PARTICIPANT IS UNABLE TO
CARRY OUT THE RESPONSIBILITIES AND FUNCTIONS OF THE POSITION HELD BY THE
PARTICIPANT BY REASON OF ANY MEDICALLY DETERMINED PHYSICAL OR MENTAL IMPAIRMENT
FOR A PERIOD OF NOT LESS THAN NINETY (90) CONSECUTIVE DAYS.  A PARTICIPANT SHALL
NOT BE CONSIDERED TO HAVE INCURRED A DISABILITY UNLESS HE OR SHE FURNISHES PROOF
OF SUCH IMPAIRMENT SUFFICIENT TO SATISFY THE BOARD IN ITS DISCRETION. 
NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF INCENTIVE STOCK OPTIONS GRANTED
UNDER THE PLAN, “DISABILITY” MEANS THAT THE PARTICIPANT IS DISABLED WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE CODE.


 


2.14                           “DIVIDEND EQUIVALENT RIGHT” MEANS A RIGHT GRANTED
TO A PARTICIPANT RELATED TO THE AWARD OF RESTRICTED STOCK UNITS, PERFORMANCE
SHARES AND/OR PERFORMANCE UNITS WHICH IS A RIGHT TO RECEIVE THE EQUIVALENT VALUE
OF DIVIDENDS PAID ON THE SHARES PRIOR TO VESTING OF THE AWARD.  SUCH DIVIDEND
EQUIVALENT RIGHTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES BY SUCH
FORMULA AND AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE DETERMINED BY
THE COMMITTEE.


 


2.15                           “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 13.1 HEREOF.


 


2.16                           “ELIGIBLE INDIVIDUAL” MEANS ANY PERSON WHO IS AN
EMPLOYEE, A CONSULTANT OR A DIRECTOR, AS DETERMINED BY THE COMMITTEE.


 


2.17                           “EMPLOYEE” MEANS A FULL TIME OR PART TIME
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE, INCLUDING AN OFFICER OR
DIRECTOR, WHO IS TREATED AS AN EMPLOYEE IN THE PERSONNEL RECORDS OF THE COMPANY
OR SUBSIDIARY OR AFFILIATE FOR THE RELEVANT PERIOD, BUT SHALL EXCLUDE
INDIVIDUALS WHO ARE CLASSIFIED BY THE COMPANY OR SUBSIDIARY OR AFFILIATE AS
(A) INDEPENDENT CONTRACTORS OR (B) INTERMITTENT OR TEMPORARY, EVEN IF ANY SUCH
CLASSIFICATION IS CHANGED RETROACTIVELY AS A RESULT OF AN AUDIT, LITIGATION OR
OTHERWISE.  A PARTICIPANT SHALL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF
(I) ANY VACATION OR SICK TIME OR OTHERWISE APPROVED PAID TIME OFF IN ACCORDANCE
WITH THE COMPANY OR SUBSIDIARY OR AFFILIATE’S POLICY OR IN THE CASE WHERE THE
EMPLOYEE IS ON AN UNPAID LEAVE BUT HIS OR HER EMPLOYMENT CANNOT BE TERMINATED
PURSUANT TO APPLICABLE LOCAL LAW OR (II) TRANSFERS BETWEEN LOCATIONS OF THE
COMPANY OR BETWEEN

 

3

--------------------------------------------------------------------------------


 


THE COMPANY, A SUBSIDIARY AND/OR AFFILIATE.  NEITHER SERVICES AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY OR A SUBSIDIARY OR AFFILIATE SHALL BE
SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE.


 


2.18                           “EQUITY RESTRUCTURING” SHALL MEAN A NONRECIPROCAL
TRANSACTION BETWEEN THE COMPANY AND ITS STOCKHOLDERS, SUCH AS A STOCK DIVIDEND,
STOCK SPLIT, SPIN-OFF, RIGHTS OFFERING OR RECAPITALIZATION THROUGH A LARGE,
NONRECURRING CASH DIVIDEND, THAT AFFECTS THE SHARES (OR OTHER SECURITIES OF THE
COMPANY) OR THE PRICE OF SHARES (OR OTHER SECURITIES) AND CAUSES A CHANGE IN THE
PER SHARE VALUE OF THE SHARES UNDERLYING OUTSTANDING AWARDS.


 


2.19                           “EXCHANGE ACT” MEANS THE U.S. SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


2.20                           “FAIR MARKET VALUE” MEANS, AS OF ANY GIVEN DATE,
(A) IF SHARES ARE TRADED ON ANY ESTABLISHED STOCK EXCHANGE, THE CLOSING PRICE OF
A SHARE AS QUOTED ON THE PRINCIPAL EXCHANGE ON WHICH THE SHARES ARE LISTED, AS
REPORTED IN THE WALL STREET JOURNAL (OR SUCH OTHER SOURCE AS THE COMPANY MAY
DEEM RELIABLE FOR SUCH PURPOSES) FOR SUCH DATE, OR IF NO SALE OCCURRED ON SUCH
DATE, THE FIRST TRADING DATE IMMEDIATELY PRIOR TO SUCH DATE DURING WHICH A SALE
OCCURRED; OR (B) IF SHARES ARE NOT TRADED ON AN EXCHANGE BUT ARE REGULARLY
QUOTED ON A NATIONAL MARKET OR OTHER QUOTATION SYSTEM, THE CLOSING SALES PRICE
ON SUCH DATE AS QUOTED ON SUCH MARKET OR SYSTEM, OR IF NO SALES OCCURRED ON SUCH
DATE, THEN ON THE DATE IMMEDIATELY PRIOR TO SUCH DATE ON WHICH SALES PRICES ARE
REPORTED; OR (C) IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE SHARES OF THE
TYPE DESCRIBED IN (A) OR (B) OF THIS SECTION 2.20, THE FAIR MARKET VALUE
ESTABLISHED BY THE COMMITTEE ACTING IN GOOD FAITH.


 


2.21                           “FULL VALUE AWARD” MEANS ANY AWARD OTHER THAN AN
OPTION, SAR OR OTHER AWARD FOR WHICH THE PARTICIPANT PAYS A MINIMUM OF THE FAIR
MARKET VALUE OF THE SHARES, AS DETERMINED AS OF THE DATE OF GRANT.


 


2.22                           “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT IS
INTENDED TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE OR ANY SUCCESSOR
PROVISION THERETO.


 


2.23                           “INDEPENDENT DIRECTOR” MEANS A DIRECTOR OF THE
COMPANY WHO IS NOT AN EMPLOYEE.


 


2.24                           “INVOLUNTARY TERMINATION” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN THE AWARD AGREEMENT, OR IF THE TERM IS NOT DEFINED IN
THE AWARD AGREEMENT, SHALL MEAN THE TERMINATION OF THE EMPLOYMENT OR SERVICE OF
ANY PARTICIPANT WHICH OCCURS BY REASON OF:


 

(A)                      SUCH PARTICIPANT’S INVOLUNTARY DISMISSAL OR DISCHARGE
BY THE COMPANY OR A SUBSIDIARY OR AFFILIATE FOR REASONS OTHER THAN MISCONDUCT,
OR

 

(B)                     SUCH PARTICIPANT’S VOLUNTARY RESIGNATION FOLLOWING (A) A
CHANGE IN HIS OR HER POSITION WITH THE COMPANY OR SUBSIDIARY OR AFFILIATE
EMPLOYING THE PARTICIPANT WHICH MATERIALLY REDUCES HIS OR HER DUTIES AND
RESPONSIBILITIES OR THE LEVEL OF MANAGEMENT TO WHICH HE OR SHE REPORTS, (B) A
REDUCTION IN HIS OR HER LEVEL OF TOTAL COMPENSATION (INCLUDING BASE SALARY,
FRINGE BENEFITS AND TARGET BONUS UNDER ANY CORPORATE-PERFORMANCE BASED BONUS OR
INCENTIVE PROGRAMS) BY MORE THAN FIFTEEN PERCENT (15%) UNLESS SUCH REDUCTION IS
EFFECTUATED AS PART OF A BROAD-BASED COMPENSATION REDUCTION SCHEME WITHIN THE
COMPANY AND/OR ITS SUBSIDIARIES AND

 

4

--------------------------------------------------------------------------------


 

AFFILIATES, (C) A RELOCATION OF SUCH PARTICIPANT’S PLACE OF EMPLOYMENT BY MORE
THAN FIFTY (50) MILES, PROVIDED AND ONLY IF SUCH CHANGE, REDUCTION OR RELOCATION
IS EFFECTED BY THE COMPANY WITHOUT THE INDIVIDUAL’S WRITTEN CONSENT OR
(D) NEGOTIATIONS BETWEEN THE PARTICIPANT AND THE COMPANY AND/OR SUBSIDIARY OR
AFFILIATE EMPLOYING THE PARTICIPANT IN THE CONTEXT OF A REDUCTION IN FORCE.

 


2.25                           “MISCONDUCT” SHALL MEAN THE COMMISSION OF ANY ACT
OF FRAUD, EMBEZZLEMENT OR DISHONESTY BY THE PARTICIPANT, ANY UNAUTHORIZED USE OR
DISCLOSURE BY SUCH PERSON OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE
COMPANY (OR ANY SUBSIDIARY OR AFFILIATE) OR ANY INTENTIONAL WRONGDOING BY SUCH
PERSON, WHETHER BY OMISSION OR COMMISSION, WHICH ADVERSELY AFFECTS THE BUSINESS
OR AFFAIRS OF THE COMPANY (OR ANY SUBSIDIARY OR AFFILIATE) IN A MATERIAL
MANNER.  THIS SHALL NOT LIMIT THE GROUNDS FOR THE DISMISSAL OR DISCHARGE OF ANY
PERSON IN THE EMPLOYMENT OR SERVICE OF THE COMPANY (OR ANY SUBSIDIARY OR
AFFILIATE).


 


2.26                           “NON-EMPLOYEE DIRECTOR” MEANS A DIRECTOR OF THE
COMPANY WHO QUALIFIES AS A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN
RULE 16B-3(B)(3) UNDER THE EXCHANGE ACT, OR ANY SUCCESSOR RULE.


 


2.27                           “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION THAT
IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.


 


2.28                           “OPTION” MEANS A RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO ARTICLE 5 TO PURCHASE A SPECIFIED NUMBER OF SHARES AT A SPECIFIED
PRICE DURING SPECIFIED TIME PERIODS.  AN OPTION MAY BE EITHER AN INCENTIVE STOCK
OPTION OR A NON-QUALIFIED STOCK OPTION.


 


2.29                           “PARTICIPANT” MEANS ANY ELIGIBLE INDIVIDUAL WHO,
AS A DIRECTOR, CONSULTANT OR EMPLOYEE, HAS BEEN GRANTED AN AWARD PURSUANT TO THE
PLAN.


 


2.30                           “PERFORMANCE-BASED AWARD” MEANS AN AWARD GRANTED
PURSUANT TO ARTICLE 9.


 


2.31                           “PERFORMANCE CRITERIA” MEANS THE CRITERIA THAT
THE COMMITTEE SELECTS FOR PURPOSES OF ESTABLISHING THE PERFORMANCE GOAL OR
PERFORMANCE GOALS FOR A PARTICIPANT FOR A PERFORMANCE PERIOD.  THE PERFORMANCE
CRITERIA THAT WILL BE USED TO ESTABLISH PERFORMANCE GOALS ARE LIMITED TO THE
FOLLOWING: EARNINGS OR NET EARNINGS (EITHER BEFORE OR AFTER INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION), ECONOMIC VALUE-ADDED, SALES OR REVENUE, INCOME,
NET INCOME (EITHER BEFORE OR AFTER TAXES), OPERATING EARNINGS, CASH FLOW
(INCLUDING, BUT NOT LIMITED TO, OPERATING CASH FLOW AND FREE CASH FLOW), CASH
FLOW RETURN ON CAPITAL, RETURN ON ASSETS OR NET ASSETS, RETURN ON STOCKHOLDERS’
EQUITY, RETURN ON CAPITAL, STOCKHOLDER RETURNS, RETURN ON SALES, GROSS OR NET
PROFIT MARGIN, PRODUCTIVITY, EXPENSE, MARGINS, OPERATING EFFICIENCY, CUSTOMER
SATISFACTION, WORKING CAPITAL, EARNINGS PER SHARE, PRICE PER SHARE, MARKET
SHARE, NEW PRODUCTS, CUSTOMER PENETRATION, TECHNOLOGY AND RISK MANAGEMENT, ANY
OF WHICH MAY BE MEASURED EITHER IN ABSOLUTE TERMS OR AS COMPARED TO ANY
INCREMENTAL INCREASE OR AS COMPARED TO RESULTS OF A PEER GROUP.  THE COMMITTEE
SHALL DEFINE IN AN OBJECTIVE FASHION THE MANNER OF CALCULATING THE PERFORMANCE
CRITERIA IT SELECTS TO USE FOR SUCH PERFORMANCE PERIOD FOR SUCH PARTICIPANT.


 


2.32                           “PERFORMANCE GOALS” MEANS, FOR A PERFORMANCE
PERIOD, THE GOALS ESTABLISHED IN WRITING BY THE COMMITTEE FOR THE PERFORMANCE
PERIOD BASED UPON THE PERFORMANCE CRITERIA.  DEPENDING ON THE PERFORMANCE
CRITERIA USED TO ESTABLISH SUCH PERFORMANCE GOALS, THE

 

5

--------------------------------------------------------------------------------


 


PERFORMANCE GOALS MAY BE EXPRESSED IN TERMS OF OVERALL COMPANY PERFORMANCE, THE
PERFORMANCE OF A SUBSIDIARY OR AFFILIATE, THE PERFORMANCE OF A DIVISION OR A
BUSINESS UNIT OF THE COMPANY OR A SUBSIDIARY OR AFFILIATE, OR THE PERFORMANCE OF
AN INDIVIDUAL.  THE COMMITTEE, IN ITS DISCRETION, MAY, TO THE EXTENT CONSISTENT
WITH, AND WITHIN THE TIME PRESCRIBED BY, SECTION 162(M) OF THE CODE,
APPROPRIATELY ADJUST OR MODIFY THE CALCULATION OF PERFORMANCE GOALS FOR SUCH
PERFORMANCE PERIOD IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF THE RIGHTS
OF PARTICIPANTS (A) IN THE EVENT OF, OR IN ANTICIPATION OF, ANY UNUSUAL OR
EXTRAORDINARY CORPORATE ITEM, TRANSACTION, EVENT, OR DEVELOPMENT, OR (B) IN
RECOGNITION OF, OR IN ANTICIPATION OF, ANY OTHER UNUSUAL OR NONRECURRING EVENTS
AFFECTING THE COMPANY, OR THE FINANCIAL STATEMENTS OF THE COMPANY, OR IN
RESPONSE TO, OR IN ANTICIPATION OF, CHANGES IN APPLICABLE LAWS, REGULATIONS,
ACCOUNTING PRINCIPLES, OR BUSINESS CONDITIONS.


 


2.33                           “PERFORMANCE PERIOD” MEANS THE ONE OR MORE
PERIODS OF TIME, WHICH MAY BE OF VARYING AND OVERLAPPING DURATIONS, AS THE
COMMITTEE MAY SELECT, OVER WHICH THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS
WILL BE MEASURED FOR THE PURPOSE OF DETERMINING A PARTICIPANT’S RIGHT TO, AND
THE PAYMENT OF, A PERFORMANCE-BASED AWARD.


 


2.34                           “PERFORMANCE SHARE” MEANS A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 8.1 HEREOF, TO RECEIVE SHARES, THE PAYMENT OF
WHICH IS CONTINGENT UPON ACHIEVING CERTAIN PERFORMANCE GOALS OR OTHER
PERFORMANCE-BASED TARGETS ESTABLISHED BY THE COMMITTEE.


 


2.35                           “PERFORMANCE STOCK UNIT” MEANS A RIGHT GRANTED TO
A PARTICIPANT PURSUANT TO SECTION 8.2 HEREOF, TO RECEIVE SHARES (OR VALUE OF
SHARES IN CASH), THE PAYMENT OF WHICH IS CONTINGENT UPON ACHIEVING CERTAIN
PERFORMANCE GOALS OR OTHER PERFORMANCE-BASED TARGETS ESTABLISHED BY THE
COMMITTEE.


 


2.36                           “PLAN” MEANS THIS 2009 STOCK INCENTIVE PLAN, AS
IT MAY BE AMENDED FROM TIME TO TIME.


 


2.37                           “QUALIFIED PERFORMANCE-BASED COMPENSATION” MEANS
ANY COMPENSATION THAT IS INTENDED TO QUALIFY AS “QUALIFIED PERFORMANCE-BASED
COMPENSATION” AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE.


 


2.38                           “RESTRICTED STOCK” MEANS SHARES AWARDED TO A
PARTICIPANT PURSUANT TO ARTICLE 6 THAT ARE SUBJECT TO CERTAIN RESTRICTIONS AS
SET FORTH IN THE AWARD AGREEMENT.


 


2.39                           “RESTRICTED STOCK UNIT” MEANS AN AWARD GRANTED
PURSUANT TO SECTION 8.3 HEREOF AND SHALL BE EVIDENCED BY A BOOKKEEPING ENTRY
REPRESENTING THE EQUIVALENT OF ONE SHARE.


 


2.40                           “SECTION 409A COMPLIANCE” SHALL HAVE THE MEANING
ASSIGNED TO IT IN SECTION 10.6 HEREOF.


 


2.41                           “SECURITIES ACT” SHALL MEAN THE U.S. SECURITIES
ACT OF 1933, AS AMENDED.


 


2.42                           “SHARE” MEANS A SHARE OF COMMON STOCK.


 


2.43                           “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A RIGHT
GRANTED PURSUANT TO ARTICLE 7 TO RECEIVE A PAYMENT EQUAL TO THE EXCESS OF THE
FAIR MARKET VALUE OF A SPECIFIED

 

6

--------------------------------------------------------------------------------


 


NUMBER OF SHARES ON THE DATE THE SAR IS EXERCISED OVER THE GRANT PRICE OF THE
SAR, AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


2.44                           “SUBSIDIARY” MEANS ANY “SUBSIDIARY CORPORATION”
AS DEFINED IN SECTION 424(F) OF THE CODE AND ANY APPLICABLE REGULATIONS
PROMULGATED THEREUNDER OR ANY OTHER ENTITY OF WHICH A MAJORITY OF THE
OUTSTANDING VOTING STOCK OR VOTING POWER IS BENEFICIALLY OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY.


 


ARTICLE 3.                          SHARES SUBJECT TO THE PLAN


 


3.1                                 NUMBER OF SHARES.


 


(A)                                  SUBJECT TO ARTICLE 11 AND
SECTION 3.1(B) HEREOF, THE AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED OR
TRANSFERRED PURSUANT TO AWARDS, INCLUDING UPON THE EXERCISE OF INCENTIVE STOCK
OPTIONS, UNDER THE PLAN SHALL BE 6,800,000 SHARES.  ANY SHARES THAT ARE SUBJECT
TO AWARDS OF OPTIONS OR SARS SHALL BE COUNTED AGAINST THIS LIMIT AS ONE
(1) SHARE FOR EVERY ONE (1) SHARE GRANTED.  ANY SHARES THAT ARE SUBJECT TO FULL
VALUE AWARDS (OTHER THAN OPTIONS OR SARS) SHALL BE COUNTED AGAINST THIS LIMIT AS
ONE AND FIFTY-FIVE HUNDREDTHS (1.55) SHARES FOR EVERY ONE (1) SHARE GRANTED.


 


(B)                                 TO THE EXTENT THAT AN AWARD TERMINATES,
EXPIRES, LAPSES FOR ANY REASON, OR IS SETTLED IN CASH, ANY SHARES SUBJECT TO THE
AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN AWARD PURSUANT TO THE PLAN. 
ANY SHARES THAT BECOME AVAILABLE FOR THE GRANT OF AWARDS PURSUANT TO THIS
SECTION 3.1(B) SHALL BE ADDED BACK AS ONE (1) SHARE IF SUCH SHARES WERE SUBJECT
TO OPTIONS OR SARS GRANTED UNDER THE PLAN AND AS ONE AND FIFTY-FIVE HUNDREDTHS
(1.55) SHARES IF SUCH SHARES WERE SUBJECT TO FULL VALUE AWARDS GRANTED UNDER THE
PLAN.  ANY SHARES WITHHELD TO SATISFY THE GRANT OR EXERCISE PRICE OR TAX
WITHHOLDING OBLIGATION PURSUANT TO ANY AWARD SHALL BE TREATED AS ISSUED UNDER
THIS PLAN AND SHALL BE DEDUCTED FROM THE AGGREGATE NUMBER OF SHARES WHICH MAY BE
ISSUED UNDER SECTION 3.1(A).  FURTHER, ANY SHARES TENDERED TO SATISFY THE GRANT
OR EXERCISE PRICE OR TAX WITHHOLDING OBLIGATION PURSUANT TO ANY AWARD SHALL NOT
BE ADDED TO THE AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED UNDER
SECTION 3.1(A).  TO THE EXTENT PERMITTED BY APPLICABLE LAW OR ANY EXCHANGE RULE,
SHARES ISSUED IN ASSUMPTION OF, OR IN SUBSTITUTION FOR, ANY OUTSTANDING AWARDS
OF ANY ENTITY ACQUIRED IN ANY FORM OF COMBINATION BY THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE SHALL NOT BE COUNTED AGAINST SHARES AVAILABLE FOR GRANT
PURSUANT TO THIS PLAN.  THE PAYMENT OF DIVIDEND EQUIVALENT RIGHTS IN CASH IN
CONJUNCTION WITH ANY OUTSTANDING AWARDS SHALL NOT BE COUNTED AGAINST THE SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN.  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 3.1(B), NO SHARES MAY AGAIN BE OPTIONED, GRANTED OR AWARDED IF SUCH
ACTION WOULD CAUSE AN INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN INCENTIVE
STOCK OPTION UNDER SECTION 422 OF THE CODE.


 


3.2                                 SHARES DISTRIBUTED.  ANY SHARES DISTRIBUTED
PURSUANT TO AN AWARD MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND
UNISSUED SHARES, TREASURY SHARES OR SHARES PURCHASED ON THE OPEN MARKET.


 


3.3                                 LIMITATION ON NUMBER OF SHARES SUBJECT TO
AWARDS.  NOTWITHSTANDING ANY PROVISION IN THE PLAN TO THE CONTRARY, AND SUBJECT
TO ARTICLE 11, WHERE IT IS INTENDED TO COMPLY WITH SECTION 162(M) OF THE CODE,
THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO ONE OR MORE


 

7

--------------------------------------------------------------------------------


 


AWARDS THAT MAY BE GRANTED TO ANY ONE PARTICIPANT DURING ANY CALENDAR YEAR SHALL
BE 1,000,000 SHARES AND THE MAXIMUM AMOUNT THAT MAY BE PAID IN CASH DURING ANY
CALENDAR YEAR WITH RESPECT TO ANY AWARD SHALL BE $30,000,000.


 


ARTICLE 4.                          ELIGIBILITY AND PARTICIPATION


 


4.1                                 ELIGIBILITY.  EACH ELIGIBLE INDIVIDUAL SHALL
BE ELIGIBLE TO BE GRANTED ONE OR MORE AWARDS PURSUANT TO THE PLAN.


 


4.2                                 PARTICIPATION.  SUBJECT TO THE PROVISIONS OF
THE PLAN, THE COMMITTEE MAY, FROM TIME TO TIME, SELECT FROM AMONG ALL ELIGIBLE
INDIVIDUALS, THOSE TO WHOM AWARDS SHALL BE GRANTED AND SHALL DETERMINE THE
NATURE AND AMOUNT OF EACH AWARD.  NO ELIGIBLE INDIVIDUAL SHALL HAVE ANY RIGHT TO
BE GRANTED AN AWARD PURSUANT TO THIS PLAN.


 


ARTICLE 5.                          STOCK OPTIONS


 


5.1                                 GENERAL.  THE COMMITTEE IS AUTHORIZED TO
GRANT OPTIONS TO ELIGIBLE INDIVIDUALS ON THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE SUBJECT TO AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN
THE AWARD AGREEMENT; PROVIDED THAT, SUBJECT TO SECTION 5.2(C) HEREOF, THE PER
SHARE EXERCISE PRICE FOR ANY OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR
MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


 


(B)                                 TIME AND CONDITIONS OF EXERCISE.  THE
COMMITTEE SHALL DETERMINE THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED
IN WHOLE OR IN PART; PROVIDED THAT THE TERM OF ANY OPTION GRANTED UNDER THE PLAN
SHALL NOT EXCEED TEN YEARS.  THE COMMITTEE SHALL ALSO DETERMINE THE PERFORMANCE
OR OTHER CONDITIONS, IF ANY, THAT MUST BE SATISFIED BEFORE ALL OR PART OF AN
OPTION MAY BE EXERCISED.


 


(C)                                  PAYMENT.  THE COMMITTEE SHALL DETERMINE THE
METHODS BY WHICH THE EXERCISE PRICE OF AN OPTION MAY BE PAID, POTENTIALLY
INCLUDING THE FOLLOWING METHODS: (I) CASH OR CHECK, (II) SURRENDER OF SHARES OR
DELIVERY OF A PROPERLY EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS
THE COMMITTEE MAY REQUIRE (INCLUDING WITHHOLDING OF SHARES OTHERWISE DELIVERABLE
UPON EXERCISE OF THE AWARD) WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER OF ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH THE AWARD SHALL BE EXERCISED, (III) PROMISSORY NOTE BEARING INTEREST AT
NO LESS THAN SUCH RATE AS SHALL THEN PRECLUDE THE IMPUTATION OF INTEREST UNDER
THE CODE), (IV) OTHER PROPERTY ACCEPTABLE TO THE COMMITTEE (INCLUDING THROUGH
THE DELIVERY OF A NOTICE THAT THE PARTICIPANT HAS PLACED A MARKET SELL ORDER
WITH A BROKER WITH RESPECT TO SHARES THEN ISSUABLE UPON EXERCISE OF THE OPTION,
AND THAT THE BROKER HAS BEEN DIRECTED TO PAY A SUFFICIENT PORTION OF THE NET
PROCEEDS OF THE SALE TO THE COMPANY IN SATISFACTION OF THE OPTION EXERCISE
PRICE; PROVIDED THAT PAYMENT OF SUCH PROCEEDS IS THEN MADE TO THE COMPANY UPON
SETTLEMENT OF SUCH SALE), OR (V) ANY COMBINATION OF THE FOREGOING METHODS OF
PAYMENT.  THE AWARD AGREEMENT WILL SPECIFY THE METHODS OF PAYING THE EXERCISE
PRICE AVAILABLE TO PARTICIPANTS.  THE COMMITTEE SHALL ALSO DETERMINE THE METHODS
BY WHICH SHARES SHALL BE DELIVERED OR DEEMED TO BE DELIVERED TO PARTICIPANTS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, NO PARTICIPANT
WHO IS A DIRECTOR OR AN “EXECUTIVE OFFICER” OF THE COMPANY WITHIN THE MEANING OF
SECTION 13(K) OF THE EXCHANGE ACT SHALL BE PERMITTED TO PAY THE EXERCISE


 

8

--------------------------------------------------------------------------------


 


PRICE OF AN OPTION, OR CONTINUE ANY EXTENSION OF CREDIT WITH RESPECT TO THE
EXERCISE PRICE OF AN OPTION WITH A LOAN FROM THE COMPANY OR A LOAN ARRANGED BY
THE COMPANY IN VIOLATION OF SECTION 13(K) OF THE EXCHANGE ACT.


 


(D)                                 EVIDENCE OF GRANT.  ALL OPTIONS SHALL BE
EVIDENCED BY AN AWARD AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT.  THE
AWARD AGREEMENT SHALL INCLUDE SUCH ADDITIONAL PROVISIONS AS MAY BE SPECIFIED BY
THE COMMITTEE.


 


5.2                                 INCENTIVE STOCK OPTIONS.  INCENTIVE STOCK
OPTIONS SHALL BE GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY, AND
THE TERMS OF ANY INCENTIVE STOCK OPTIONS GRANTED PURSUANT TO THE PLAN, IN
ADDITION TO THE REQUIREMENTS OF SECTION 5.1 HEREOF, MUST COMPLY WITH THE
PROVISIONS OF THIS SECTION 5.2.


 


(A)                                  EXPIRATION.  SUBJECT TO
SECTION 5.2(C) HEREOF, AN INCENTIVE STOCK OPTION SHALL EXPIRE AND MAY NOT BE
EXERCISED TO ANY EXTENT BY ANYONE AFTER THE FIRST TO OCCUR OF THE FOLLOWING
EVENTS:


 

(I)                                     TEN YEARS FROM THE DATE IT IS GRANTED,
UNLESS AN EARLIER TIME IS SET IN THE AWARD AGREEMENT;

 

(II)                                  THREE MONTHS AFTER THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT AS AN EMPLOYEE; AND

 

(III)                               ONE YEAR AFTER THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR SERVICE ON ACCOUNT OF DEATH, OR DISABILITY WITHIN
THE MEANING OF SECTION 22(E)(3) OF THE CODE.  UPON THE PARTICIPANT’S DISABILITY
OR DEATH, ANY INCENTIVE STOCK OPTIONS EXERCISABLE AT THE PARTICIPANT’S
DISABILITY OR DEATH MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL REPRESENTATIVE
OR REPRESENTATIVES, BY THE PERSON OR PERSONS ENTITLED TO DO SO PURSUANT TO THE
PARTICIPANT’S LAST WILL AND TESTAMENT, OR, IF THE PARTICIPANT FAILS TO MAKE
TESTAMENTARY DISPOSITION OF SUCH INCENTIVE STOCK OPTION OR DIES INTESTATE, BY
THE PERSON OR PERSONS ENTITLED TO RECEIVE THE INCENTIVE STOCK OPTION PURSUANT TO
THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.

 


(B)                                 DOLLAR LIMITATION.  THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AS OF THE TIME THE OPTION IS GRANTED) OF ALL SHARES
WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY A
PARTICIPANT IN ANY CALENDAR YEAR MAY NOT EXCEED $100,000 OR SUCH OTHER
LIMITATION AS IMPOSED BY SECTION 422(D) OF THE CODE, OR ANY SUCCESSOR
PROVISION.  TO THE EXTENT THAT INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY
A PARTICIPANT IN EXCESS OF SUCH LIMITATION, THE EXCESS SHALL BE CONSIDERED
NON-QUALIFIED STOCK OPTIONS.


 


(C)                                  TEN PERCENT OWNERS.  AN INCENTIVE STOCK
OPTION SHALL BE GRANTED TO ANY INDIVIDUAL WHO, AT THE DATE OF GRANT, OWNS STOCK
POSSESSING MORE THAN TEN PERCENT OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF SHARES OF THE COMPANY ONLY IF SUCH OPTION IS GRANTED AT A PRICE THAT
IS NOT LESS THAN 110% OF FAIR MARKET VALUE ON THE DATE OF GRANT AND THE OPTION
IS EXERCISABLE FOR NO MORE THAN FIVE YEARS FROM THE DATE OF GRANT.


 


(D)                                 NOTICE OF DISPOSITION.  THE PARTICIPANT
SHALL GIVE THE COMPANY PROMPT NOTICE OF ANY DISPOSITION OF SHARES ACQUIRED BY
EXERCISE OF AN INCENTIVE STOCK OPTION WITHIN (I)


 

9

--------------------------------------------------------------------------------


 


TWO YEARS FROM THE DATE OF GRANT OF SUCH INCENTIVE STOCK OPTION OR (II) ONE YEAR
AFTER THE TRANSFER OF SUCH SHARES TO THE PARTICIPANT.


 


(E)                                  RIGHT TO EXERCISE.  DURING A PARTICIPANT’S
LIFETIME, AN INCENTIVE STOCK OPTION MAY BE EXERCISED ONLY BY THE PARTICIPANT.


 


(F)                                    FAILURE TO MEET REQUIREMENTS.  ANY OPTION
(OR PORTION THEREOF) PURPORTED TO BE AN INCENTIVE STOCK OPTION, WHICH, FOR ANY
REASON, FAILS TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE SHALL BE
CONSIDERED A NON-QUALIFIED STOCK OPTION.


 


ARTICLE 6.                          RESTRICTED STOCK AWARDS


 


6.1                                 GRANT OF RESTRICTED STOCK.  THE COMMITTEE IS
AUTHORIZED TO MAKE AWARDS OF RESTRICTED STOCK TO ANY ELIGIBLE INDIVIDUAL
SELECTED BY THE COMMITTEE IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND
CONDITIONS AS DETERMINED BY THE COMMITTEE.  ALL AWARDS OF RESTRICTED STOCK SHALL
BE EVIDENCED BY AN AWARD AGREEMENT.


 


6.2                                 PURCHASE PRICE.  AT THE TIME OF THE GRANT OF
AN AWARD OF RESTRICTED STOCK, THE COMMITTEE SHALL DETERMINE THE PRICE, IF ANY,
TO BE PAID BY THE PARTICIPANT FOR EACH SHARE SUBJECT TO THE AWARD OF RESTRICTED
STOCK.  TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE PRICE TO BE PAID BY THE
PARTICIPANT FOR EACH SHARE SUBJECT TO THE AWARD OF RESTRICTED STOCK SHALL NOT BE
LESS THAN THE PAR VALUE OF A SHARE (OR SUCH HIGHER AMOUNT REQUIRED BY APPLICABLE
LAW).  THE PURCHASE PRICE OF SHARES ACQUIRED PURSUANT TO THE AWARD OF RESTRICTED
STOCK SHALL BE PAID EITHER: (I) IN CASH AT THE TIME OF PURCHASE; (II) AT THE
SOLE DISCRETION OF THE COMMITTEE, BY SERVICES RENDERED OR TO BE RENDERED TO THE
COMPANY OR A SUBSIDIARY OR AFFILIATE; OR (III) IN ANY OTHER FORM OF LEGAL
CONSIDERATION THAT MAY BE ACCEPTABLE TO THE COMMITTEE IN ITS SOLE DISCRETION AND
IN COMPLIANCE WITH APPLICABLE LAW.


 


6.3                                 ISSUANCE AND RESTRICTIONS.  RESTRICTED STOCK
SHALL BE SUBJECT TO SUCH RESTRICTIONS ON TRANSFERABILITY AND OTHER RESTRICTIONS
AS THE COMMITTEE MAY IMPOSE (INCLUDING, WITHOUT LIMITATION, LIMITATIONS ON THE
RIGHT TO VOTE RESTRICTED STOCK OR THE RIGHT TO RECEIVE DIVIDENDS ON THE
RESTRICTED STOCK).  THESE RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT
SUCH TIMES, PURSUANT TO SUCH CIRCUMSTANCES, IN SUCH INSTALLMENTS, OR OTHERWISE,
AS THE COMMITTEE DETERMINES AT THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER.


 


6.4                                 FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED
BY THE COMMITTEE AT THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER, UPON
TERMINATION OF EMPLOYMENT OR SERVICE DURING THE APPLICABLE RESTRICTION PERIOD,
RESTRICTED STOCK THAT IS AT THAT TIME SUBJECT TO RESTRICTIONS SHALL BE
FORFEITED; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY (A) PROVIDE IN ANY
RESTRICTED STOCK AWARD AGREEMENT THAT RESTRICTIONS OR FORFEITURE CONDITIONS
RELATING TO RESTRICTED STOCK WILL BE WAIVED IN WHOLE OR IN PART IN THE EVENT OF
TERMINATIONS RESULTING FROM SPECIFIED CAUSES, AND (B) IN OTHER CASES WAIVE IN
WHOLE OR IN PART RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO RESTRICTED
STOCK.


 


6.5                                 CERTIFICATES FOR RESTRICTED STOCK. 
RESTRICTED STOCK GRANTED PURSUANT TO THE PLAN MAY BE EVIDENCED IN SUCH MANNER AS
THE COMMITTEE SHALL DETERMINE.  IF CERTIFICATES REPRESENTING SHARES OF
RESTRICTED STOCK ARE REGISTERED IN THE NAME OF THE PARTICIPANT, CERTIFICATES
MUST BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS, AND
RESTRICTIONS APPLICABLE TO

 

10

--------------------------------------------------------------------------------


 


SUCH RESTRICTED STOCK, AND THE COMPANY MAY, AT ITS DISCRETION, RETAIN PHYSICAL
POSSESSION OF THE CERTIFICATE UNTIL SUCH TIME AS ALL APPLICABLE RESTRICTIONS
LAPSE.


 


ARTICLE 7.                          STOCK APPRECIATION RIGHTS


 


7.1                                 GRANT OF STOCK APPRECIATION RIGHTS.


 


(A)                                  A STOCK APPRECIATION RIGHT MAY BE GRANTED
TO ANY ELIGIBLE INDIVIDUAL SELECTED BY THE COMMITTEE.  A STOCK APPRECIATION
RIGHT SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS NOT INCONSISTENT WITH THE
PLAN AS THE COMMITTEE SHALL IMPOSE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT,
PROVIDED THAT THE TERM OF ANY STOCK APPRECIATION RIGHT SHALL NOT EXCEED TEN
YEARS.


 


(B)                                 A STOCK APPRECIATION RIGHT SHALL ENTITLE THE
PARTICIPANT (OR OTHER PERSON ENTITLED TO EXERCISE THE STOCK APPRECIATION RIGHT
PURSUANT TO THE PLAN) TO EXERCISE ALL OR A SPECIFIED PORTION OF THE STOCK
APPRECIATION RIGHT (TO THE EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO
RECEIVE FROM THE COMPANY AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE EXCESS OF
(A) THE FAIR MARKET VALUE OF THE SHARES ON THE DATE THE STOCK APPRECIATION RIGHT
IS EXERCISED OVER (B) THE GRANT PRICE OF THE STOCK APPRECIATION RIGHT AND
(II) THE NUMBER OF SHARES WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT IS
EXERCISED, SUBJECT TO ANY LIMITATIONS THE COMMITTEE MAY IMPOSE.


 


(C)                                  GRANT PRICE.  THE GRANT PRICE PER SHARE
SUBJECT TO A STOCK APPRECIATION RIGHT SHALL BE DETERMINED BY THE COMMITTEE AND
SET FORTH IN THE AWARD AGREEMENT; PROVIDED THAT, THE PER SHARE GRANT PRICE FOR
ANY STOCK APPRECIATION RIGHT SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF GRANT.


 


7.2                                 PAYMENT AND LIMITATIONS ON EXERCISE.


 


(A)                                  SUBJECT TO SECTION 7.2(B) HEREOF, PAYMENT
OF THE AMOUNTS DETERMINED UNDER SECTION 7.1(B) HEREOF SHALL BE IN CASH, IN
SHARES (BASED ON ITS FAIR MARKET VALUE AS OF THE DATE THE STOCK APPRECIATION
RIGHT IS EXERCISED) OR A COMBINATION OF BOTH, AS DETERMINED BY THE COMMITTEE.


 


(B)                                 TO THE EXTENT ANY PAYMENT UNDER
SECTION 7.1(B) HEREOF IS EFFECTED IN SHARES, IT SHALL BE MADE SUBJECT TO
SATISFACTION OF ALL APPLICABLE PROVISIONS OF ARTICLE 5 PERTAINING TO OPTIONS.


 


ARTICLE 8.                          OTHER TYPES OF AWARDS


 


8.1                                 PERFORMANCE SHARE AWARDS.  ANY ELIGIBLE
INDIVIDUAL SELECTED BY THE COMMITTEE MAY BE GRANTED ONE OR MORE AWARDS OF
PERFORMANCE SHARES WHICH SHALL BE DENOMINATED IN A NUMBER OF SHARES AND WHICH
MAY BE LINKED TO ANY ONE OR MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC
PERFORMANCE CRITERIA DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A
SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
COMMITTEE.  IN MAKING SUCH DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG
SUCH OTHER FACTORS AS IT DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD)
THE CONTRIBUTIONS, RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR
PARTICIPANT.  THE COMMITTEE MAY AUTHORIZE DIVIDEND


 

11

--------------------------------------------------------------------------------


 


EQUIVALENTS TO BE PAID ON OUTSTANDING PERFORMANCE SHARE AWARDS.  IF DIVIDEND
EQUIVALENTS ARE AUTHORIZED TO BE PAID, THEY MAY BE PAID AT THE TIME DIVIDENDS
ARE DECLARED ON THE SHARES OR AT THE TIME THE AWARDS VEST AND THEY MAY BE PAID
IN EITHER CASH OR SHARES, IN THE DISCRETION OF THE COMMITTEE.


 


8.2                                 PERFORMANCE STOCK UNITS.  ANY ELIGIBLE
INDIVIDUAL SELECTED BY THE COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE
STOCK UNIT AWARDS WHICH SHALL BE DENOMINATED IN UNIT EQUIVALENT OF SHARES AND/OR
UNITS OF VALUE INCLUDING DOLLAR VALUE OF SHARES AND WHICH MAY BE LINKED TO ANY
ONE OR MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA
DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A SPECIFIED DATE OR
DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  IN MAKING SUCH
DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG SUCH OTHER FACTORS AS IT
DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD) THE CONTRIBUTIONS,
RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR PARTICIPANT.  ON THE
VESTING DATE, THE COMPANY SHALL, SUBJECT TO SECTION 10.5(B), TRANSFER TO THE
PARTICIPANT ONE UNRESTRICTED, FULLY TRANSFERABLE SHARE FOR EACH PERFORMANCE
STOCK UNIT SCHEDULED TO BE PAID OUT ON SUCH DATE AND NOT PREVIOUSLY FORFEITED. 
ALTERNATIVELY, SETTLEMENT OF A PERFORMANCE STOCK UNIT MAY BE MADE IN CASH (IN AN
AMOUNT REFLECTING THE FAIR MARKET VALUE OF SHARES THAT WOULD HAVE BEEN ISSUED)
OR ANY COMBINATION OF CASH AND SHARES, AS DETERMINED BY THE COMMITTEE, IN ITS
SOLE DISCRETION.  THE COMMITTEE MAY AUTHORIZE DIVIDEND EQUIVALENTS TO BE PAID ON
OUTSTANDING PERFORMANCE STOCK UNITS.  IF DIVIDEND EQUIVALENTS ARE AUTHORIZED TO
BE PAID, THEY MAY BE PAID AT THE TIME DIVIDENDS ARE DECLARED ON THE SHARES OR AT
THE TIME THE AWARDS VEST AND THEY MAY BE PAID IN EITHER CASH OR SHARES, IN THE
DISCRETION OF THE COMMITTEE.


 


8.3                                 RESTRICTED STOCK UNITS.  THE COMMITTEE IS
AUTHORIZED TO MAKE AWARDS OF RESTRICTED STOCK UNITS TO ANY ELIGIBLE INDIVIDUAL
SELECTED BY THE COMMITTEE IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND
CONDITIONS AS DETERMINED BY THE COMMITTEE.  AT THE TIME OF GRANT, THE COMMITTEE
SHALL SPECIFY THE DATE OR DATES ON WHICH THE RESTRICTED STOCK UNITS SHALL BECOME
FULLY VESTED AND NONFORFEITABLE, AND MAY SPECIFY SUCH CONDITIONS TO VESTING AS
IT DEEMS APPROPRIATE.  ON THE VESTING DATE, THE COMPANY SHALL, SUBJECT TO
SECTION 10.5(B), TRANSFER TO THE PARTICIPANT ONE UNRESTRICTED, FULLY
TRANSFERABLE SHARE FOR EACH RESTRICTED STOCK UNIT SCHEDULED TO BE PAID OUT ON
SUCH DATE AND NOT PREVIOUSLY FORFEITED.  ALTERNATIVELY, SETTLEMENT OF A
RESTRICTED STOCK UNIT MAY BE MADE IN CASH (IN AN AMOUNT REFLECTING THE FAIR
MARKET VALUE OF SHARES THAT WOULD HAVE BEEN ISSUED) OR ANY COMBINATION OF CASH
AND SHARES, AS DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION.  THE
COMMITTEE MAY AUTHORIZE DIVIDEND EQUIVALENTS TO BE PAID ON OUTSTANDING
RESTRICTED STOCK UNITS.  IF DIVIDEND EQUIVALENTS ARE AUTHORIZED TO BE PAID, THEY
MAY BE PAID AT THE TIME DIVIDENDS ARE DECLARED ON THE SHARES OR AT THE TIME THE
AWARDS VEST AND THEY MAY BE PAID IN EITHER CASH OR SHARES, IN THE DISCRETION OF
THE COMMITTEE.


 


8.4                                 OTHER AWARDS.  THE COMMITTEE IS AUTHORIZED
UNDER THE PLAN TO MAKE ANY OTHER AWARD TO AN ELIGIBLE INDIVIDUAL THAT IS NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN AND THAT BY ITS TERMS INVOLVES OR
MIGHT INVOLVE THE ISSUANCE OF (I) SHARES, (II) A RIGHT WITH AN EXERCISE OR
CONVERSION PRIVILEGE RELATED TO THE PASSAGE OF TIME, THE OCCURRENCE OF ONE OR
MORE EVENTS, OR THE SATISFACTION OF PERFORMANCE CRITERIA OR OTHER CONDITIONS, OR
(III) ANY OTHER RIGHT WITH THE VALUE DERIVED FROM THE VALUE OF THE SHARES.  THE
COMMITTEE MAY ESTABLISH ONE OR MORE SEPARATE PROGRAMS UNDER THE PLAN FOR THE
PURPOSE OF ISSUING PARTICULAR FORMS OF AWARDS TO ONE OR MORE CLASSES OF
PARTICIPANTS ON SUCH TERMS AND CONDITIONS AS DETERMINED BY THE COMMITTEE FROM
TIME TO TIME.


 

12

--------------------------------------------------------------------------------


 


8.5                                 TERM.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THE TERM OF ANY AWARD OF PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, RESTRICTED
STOCK UNITS AND ANY OTHER AWARD GRANTED PURSUANT TO THIS ARTICLE 8 SHALL BE SET
BY THE COMMITTEE IN ITS DISCRETION.


 


8.6                                 EXERCISE OR PURCHASE PRICE.  THE COMMITTEE
MAY ESTABLISH THE EXERCISE OR PURCHASE PRICE, IF ANY, OF ANY AWARD OF
PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, RESTRICTED STOCK UNITS AND ANY
OTHER AWARD GRANTED PURSUANT TO THIS ARTICLE 8; PROVIDED, HOWEVER, THAT SUCH
PRICE SHALL NOT BE LESS THAN THE PAR VALUE OF A SHARE ON THE DATE OF GRANT,
UNLESS OTHERWISE PERMITTED BY APPLICABLE STATE LAW.


 


8.7                                 EXERCISE UPON TERMINATION OF EMPLOYMENT OR
SERVICE.  AN AWARD OF PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, RESTRICTED
STOCK UNITS AND ANY OTHER AWARDS GRANTED PURSUANT TO THIS ARTICLE 8 SHALL ONLY
BE EXERCISABLE OR PAYABLE WHILE THE PARTICIPANT IS AN EMPLOYEE, CONSULTANT OR
DIRECTOR, AS APPLICABLE; PROVIDED, HOWEVER, THAT THE COMMITTEE IN ITS SOLE AND
ABSOLUTE DISCRETION MAY PROVIDE THAT AN AWARD OF PERFORMANCE SHARES, PERFORMANCE
STOCK UNITS, RESTRICTED STOCK UNITS OR ANY OTHER AWARD GRANTED PURSUANT TO THIS
ARTICLE 8 MAY BE EXERCISED OR PAID SUBSEQUENT TO A TERMINATION OF EMPLOYMENT OR
SERVICE, AS APPLICABLE, OR FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, OR
BECAUSE OF THE PARTICIPANT’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE;
PROVIDED, HOWEVER, THAT ANY SUCH PROVISION WITH RESPECT TO PERFORMANCE SHARES OR
PERFORMANCE STOCK UNITS SHALL BE SUBJECT TO THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE IF SUCH PERFORMANCE SHARES OR PERFORMANCE STOCK UNITS
ARE GRANTED AS QUALIFIED PERFORMANCE-BASED COMPENSATION.


 


8.8                                 FORM OF PAYMENT.  PAYMENTS WITH RESPECT TO
ANY AWARDS GRANTED UNDER THIS ARTICLE 8 SHALL BE MADE IN CASH, IN SHARES OR A
COMBINATION OF BOTH, AS DETERMINED BY THE COMMITTEE.


 


8.9                                 AWARD AGREEMENT.  ALL AWARDS UNDER THIS
ARTICLE 8 SHALL BE SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS AS DETERMINED
BY THE COMMITTEE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


 


8.10                           TIMING OF SETTLEMENT.  AT THE TIME OF GRANT, THE
COMMITTEE SHALL SPECIFY THE SETTLEMENT DATE APPLICABLE TO AN AWARD OF
PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, RESTRICTED STOCK UNITS OR ANY OTHER
AWARD GRANTED PURSUANT TO THIS ARTICLE 8, WHICH SHALL BE NO EARLIER THAN THE
VESTING DATE(S) APPLICABLE TO THE RELEVANT AWARD AND MAY BE LATER THAN THE
VESTING DATE(S) TO THE EXTENT AND UNDER THE TERMS DETERMINED BY THE COMMITTEE.


 

13

--------------------------------------------------------------------------------


 


ARTICLE 9.                          PERFORMANCE-BASED AWARDS FOR COVERED
EMPLOYEES


 


9.1                                 PURPOSE.  THE PURPOSE OF THIS ARTICLE 9 IS
TO PROVIDE THE COMMITTEE THE ABILITY TO QUALIFY AWARDS OTHER THAN OPTIONS AND
SARS AND THAT ARE GRANTED PURSUANT TO ARTICLES 6  AND 8 AS QUALIFIED
PERFORMANCE-BASED COMPENSATION.  IF THE COMMITTEE, IN ITS DISCRETION, DECIDES TO
GRANT A PERFORMANCE-BASED AWARD TO A COVERED EMPLOYEE, THE PROVISIONS OF THIS
ARTICLE 9 SHALL CONTROL OVER ANY CONTRARY PROVISION CONTAINED IN ARTICLES 6 OR
8; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY IN ITS DISCRETION GRANT AWARDS TO
COVERED EMPLOYEES THAT ARE BASED ON PERFORMANCE CRITERIA OR PERFORMANCE GOALS
BUT THAT DO NOT SATISFY THE REQUIREMENTS OF THIS ARTICLE 9.


 


9.2                                 APPLICABILITY.  THIS ARTICLE 9 SHALL APPLY
ONLY TO THOSE COVERED EMPLOYEES SELECTED BY THE COMMITTEE TO RECEIVE
PERFORMANCE-BASED AWARDS THAT ARE INTENDED TO QUALIFY AS QUALIFIED
PERFORMANCE-BASED COMPENSATION.  THE DESIGNATION OF A COVERED EMPLOYEE AS A
PARTICIPANT FOR A PERFORMANCE PERIOD SHALL NOT IN ANY MANNER ENTITLE THE
PARTICIPANT TO RECEIVE AN AWARD FOR THE PERIOD.  MOREOVER, DESIGNATION OF A
COVERED EMPLOYEE AS A PARTICIPANT FOR A PARTICULAR PERFORMANCE PERIOD SHALL NOT
REQUIRE DESIGNATION OF SUCH COVERED EMPLOYEE AS A PARTICIPANT IN ANY SUBSEQUENT
PERFORMANCE PERIOD AND DESIGNATION OF ONE COVERED EMPLOYEE AS A PARTICIPANT
SHALL NOT REQUIRE DESIGNATION OF ANY OTHER COVERED EMPLOYEES AS A PARTICIPANT IN
SUCH PERIOD OR IN ANY OTHER PERIOD.


 


9.3                                 PROCEDURES WITH RESPECT TO PERFORMANCE-BASED
AWARDS.  TO THE EXTENT NECESSARY TO COMPLY WITH THE QUALIFIED PERFORMANCE-BASED
COMPENSATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO
ANY AWARD GRANTED UNDER ARTICLES 6 OR 8 WHICH MAY BE GRANTED TO ONE OR MORE
COVERED EMPLOYEES, NO LATER THAN NINETY (90) DAYS FOLLOWING THE COMMENCEMENT OF
ANY FISCAL YEAR IN QUESTION OR ANY OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE (OR SUCH OTHER TIME AS MAY BE REQUIRED OR PERMITTED BY SECTION 162(M) OF
THE CODE), THE COMMITTEE SHALL, IN WRITING, (A) DESIGNATE ONE OR MORE COVERED
EMPLOYEES, (B) SELECT THE PERFORMANCE CRITERIA APPLICABLE TO THE PERFORMANCE
PERIOD, (C) ESTABLISH THE PERFORMANCE GOALS, AND AMOUNTS OF SUCH AWARDS, AS
APPLICABLE, WHICH MAY BE EARNED FOR SUCH PERFORMANCE PERIOD, AND (D) SPECIFY THE
RELATIONSHIP BETWEEN PERFORMANCE CRITERIA AND THE PERFORMANCE GOALS AND THE
AMOUNTS OF SUCH AWARDS, AS APPLICABLE, TO BE EARNED BY EACH COVERED EMPLOYEE FOR
SUCH PERFORMANCE PERIOD.  FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD,
THE COMMITTEE SHALL CERTIFY IN WRITING WHETHER THE APPLICABLE PERFORMANCE GOALS
HAVE BEEN ACHIEVED FOR SUCH PERFORMANCE PERIOD.  IN DETERMINING THE AMOUNT
EARNED BY A COVERED EMPLOYEE, THE COMMITTEE SHALL HAVE THE RIGHT TO REDUCE OR
ELIMINATE (BUT NOT TO INCREASE) THE AMOUNT PAYABLE AT A GIVEN LEVEL OF
PERFORMANCE TO TAKE INTO ACCOUNT ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM
RELEVANT TO THE ASSESSMENT OF INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE
PERFORMANCE PERIOD.


 


9.4                                 PAYMENT OF PERFORMANCE-BASED AWARDS.  UNLESS
OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT MUST BE
EMPLOYED BY THE COMPANY OR A SUBSIDIARY OR AFFILIATE ON THE DAY A
PERFORMANCE-BASED AWARD FOR THE APPROPRIATE PERFORMANCE PERIOD IS PAID TO THE
PARTICIPANT.  FURTHERMORE, A PARTICIPANT SHALL BE ELIGIBLE TO RECEIVE PAYMENT
PURSUANT TO A PERFORMANCE-BASED AWARD FOR A PERFORMANCE PERIOD ONLY IF THE
PERFORMANCE GOALS FOR SUCH PERIOD ARE ACHIEVED.


 

14

--------------------------------------------------------------------------------


 


9.5                                 ADDITIONAL LIMITATIONS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN, ANY AWARD WHICH IS GRANTED TO A COVERED EMPLOYEE
SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN SECTION 162(M) OF
THE CODE (INCLUDING ANY AMENDMENT TO SECTION 162(M) OF THE CODE) OR ANY
REGULATIONS OR RULINGS ISSUED THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION
AS QUALIFIED PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE, AND THE PLAN SHALL BE DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH REQUIREMENTS.


 


ARTICLE 10.                       PROVISIONS APPLICABLE TO AWARDS


 


10.1                           STAND-ALONE AND TANDEM AWARDS.  AWARDS GRANTED
PURSUANT TO THE PLAN MAY, IN THE DISCRETION OF THE COMMITTEE, BE GRANTED EITHER
ALONE, IN ADDITION TO, OR IN TANDEM WITH, ANY OTHER AWARD GRANTED PURSUANT TO
THE PLAN. AWARDS GRANTED IN ADDITION TO OR IN TANDEM WITH OTHER AWARDS MAY BE
GRANTED EITHER AT THE SAME TIME AS OR AT A DIFFERENT TIME FROM THE GRANT OF SUCH
OTHER AWARDS.


 


10.2                           AWARD AGREEMENT.  AWARDS UNDER THE PLAN SHALL BE
EVIDENCED BY AWARD AGREEMENTS THAT SET FORTH THE TERMS, CONDITIONS AND
LIMITATIONS FOR EACH AWARD WHICH MAY INCLUDE THE TERM OF AN AWARD, THE
PROVISIONS APPLICABLE IN THE EVENT THE PARTICIPANT’S EMPLOYMENT OR SERVICE
TERMINATES, AND THE COMPANY’S AUTHORITY TO UNILATERALLY OR BILATERALLY AMEND,
MODIFY, SUSPEND, CANCEL OR RESCIND AN AWARD.


 


10.3                           LIMITS ON TRANSFER.  NO RIGHT OR INTEREST OF A
PARTICIPANT IN ANY AWARD MAY BE PLEDGED, ENCUMBERED, OR HYPOTHECATED TO OR IN
FAVOR OF ANY PARTY OTHER THAN THE COMPANY OR A SUBSIDIARY OR AFFILIATE, OR SHALL
BE SUBJECT TO ANY LIEN, OBLIGATION, OR LIABILITY OF SUCH PARTICIPANT TO ANY
OTHER PARTY OTHER THAN THE COMPANY OR A SUBSIDIARY OR AFFILIATE.  EXCEPT AS
OTHERWISE PROVIDED BY THE COMMITTEE, NO AWARD SHALL BE ASSIGNED, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY A PARTICIPANT OTHER THAN BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION OR PURSUANT TO BENEFICIARY DESIGNATION PROCEDURES APPROVED FROM
TIME TO TIME BY THE COMMITTEE (OR THE BOARD IN THE CASE OF AWARDS GRANTED TO
INDEPENDENT DIRECTORS).  THE COMMITTEE BY EXPRESS PROVISION IN THE AWARD OR AN
AMENDMENT THERETO MAY PERMIT AN AWARD (OTHER THAN AN INCENTIVE STOCK OPTION) TO
BE TRANSFERRED TO, EXERCISED BY AND PAID TO CERTAIN PERSONS OR ENTITIES RELATED
TO THE PARTICIPANT, INCLUDING, BUT NOT LIMITED TO, MEMBERS OF THE PARTICIPANT’S
FAMILY, CHARITABLE INSTITUTIONS, OR TRUSTS OR OTHER ENTITIES WHOSE BENEFICIARIES
OR BENEFICIAL OWNERS ARE MEMBERS OF THE PARTICIPANT’S FAMILY AND/OR CHARITABLE
INSTITUTIONS, OR TO SUCH OTHER PERSONS OR ENTITIES AS MAY BE EXPRESSLY APPROVED
BY THE COMMITTEE, PURSUANT TO SUCH CONDITIONS AND PROCEDURES AS THE COMMITTEE
MAY ESTABLISH.  ANY PERMITTED TRANSFER SHALL BE SUBJECT TO THE CONDITION THAT
THE COMMITTEE RECEIVE EVIDENCE SATISFACTORY TO IT THAT THE TRANSFER IS BEING
MADE FOR ESTATE AND/OR TAX PLANNING PURPOSES (OR TO A “BLIND TRUST” IN
CONNECTION WITH THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR SERVICE WITH THE
COMPANY OR A SUBSIDIARY OR AFFILIATE TO ASSUME A POSITION WITH A GOVERNMENTAL,
CHARITABLE, EDUCATIONAL OR SIMILAR NON-PROFIT INSTITUTION) AND ON A BASIS
CONSISTENT WITH THE COMPANY’S LAWFUL ISSUE OF SECURITIES.


 


10.4                           BENEFICIARIES.  NOTWITHSTANDING SECTION 10.3
HEREOF, A PARTICIPANT MAY, IF PERMITTED BY THE COMMITTEE, DESIGNATE A
BENEFICIARY TO EXERCISE THE RIGHTS OF THE PARTICIPANT AND TO RECEIVE ANY
DISTRIBUTION WITH RESPECT TO ANY AWARD UPON THE PARTICIPANT’S DEATH.  A
BENEFICIARY, LEGAL GUARDIAN, LEGAL REPRESENTATIVE, OR OTHER PERSON CLAIMING ANY
RIGHTS PURSUANT TO


 

15

--------------------------------------------------------------------------------


 


THE PLAN IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND ANY AWARD
AGREEMENT APPLICABLE TO THE PARTICIPANT, EXCEPT TO THE EXTENT THE PLAN AND AWARD
AGREEMENT OTHERWISE PROVIDE, AND TO ANY ADDITIONAL RESTRICTIONS DEEMED NECESSARY
OR APPROPRIATE BY THE COMMITTEE.  IF THE PARTICIPANT IS MARRIED AND RESIDES IN A
COMMUNITY PROPERTY STATE, A DESIGNATION OF A PERSON OTHER THAN THE PARTICIPANT’S
SPOUSE AS HIS OR HER BENEFICIARY WITH RESPECT TO MORE THAN 50% OF THE
PARTICIPANT’S INTEREST IN THE AWARD SHALL NOT BE EFFECTIVE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PARTICIPANT’S SPOUSE.  IF NO BENEFICIARY HAS BEEN
DESIGNATED OR SURVIVES THE PARTICIPANT, PAYMENT SHALL BE MADE TO EITHER THE
PERSON’S ESTATE OR LEGAL REPRESENTATIVE OR THE PERSON ENTITLED THERETO PURSUANT
TO THE PARTICIPANT’S WILL OR THE LAWS OF DESCENT AND DISTRIBUTION (OR EQUIVALENT
LAWS OUTSIDE THE U.S.).  SUBJECT TO THE FOREGOING, A BENEFICIARY DESIGNATION MAY
BE CHANGED OR REVOKED BY A PARTICIPANT AT ANY TIME PROVIDED THE CHANGE OR
REVOCATION IS FILED WITH THE COMMITTEE.


 


10.5                           STOCK CERTIFICATES; BOOK ENTRY PROCEDURES.


 


(A)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATES
EVIDENCING SHARES PURSUANT TO THE EXERCISE OF ANY AWARD, UNLESS AND UNTIL THE
BOARD HAS DETERMINED, WITH ADVICE OF COUNSEL, THAT THE ISSUANCE AND DELIVERY OF
SUCH CERTIFICATES IS IN COMPLIANCE WITH ALL APPLICABLE LAWS, REGULATIONS OF
GOVERNMENTAL AUTHORITIES AND, IF APPLICABLE, THE REQUIREMENTS OF ANY EXCHANGE ON
WHICH THE SHARES ARE LISTED OR TRADED.  ALL CERTIFICATES EVIDENCING SHARES
DELIVERED PURSUANT TO THE PLAN ARE SUBJECT TO ANY STOP-TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO COMPLY WITH
FEDERAL, STATE LOCAL, SECURITIES OR OTHER LAWS, INCLUDING LAWS OF JURISDICTIONS
OUTSIDE OF THE UNITED STATES, RULES AND REGULATIONS AND THE RULES OF ANY
NATIONAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH THE SHARES
ARE LISTED, QUOTED, OR TRADED.  THE COMMITTEE MAY PLACE LEGENDS ON ANY
CERTIFICATE EVIDENCING SHARES TO REFERENCE RESTRICTIONS APPLICABLE TO THE
SHARES.  IN ADDITION TO THE TERMS AND CONDITIONS PROVIDED HEREIN, THE BOARD MAY
REQUIRE THAT A PARTICIPANT MAKE SUCH REASONABLE COVENANTS, AGREEMENTS, AND
REPRESENTATIONS AS THE BOARD, IN ITS DISCRETION, DEEMS ADVISABLE IN ORDER TO
COMPLY WITH ANY SUCH LAWS, REGULATIONS, OR REQUIREMENTS. THE COMMITTEE SHALL
HAVE THE RIGHT TO REQUIRE ANY PARTICIPANT TO COMPLY WITH ANY TIMING OR OTHER
RESTRICTIONS WITH RESPECT TO THE SETTLEMENT OR EXERCISE OF ANY AWARD, INCLUDING
A WINDOW-PERIOD LIMITATION, AS MAY BE IMPOSED IN THE DISCRETION OF THE
COMMITTEE.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE OR REQUIRED BY ANY APPLICABLE
LAW, RULE OR REGULATION, THE COMPANY SHALL NOT DELIVER TO ANY PARTICIPANT
CERTIFICATES EVIDENCING SHARES ISSUED IN CONNECTION WITH ANY AWARD AND INSTEAD
SUCH SHARES SHALL BE RECORDED IN THE BOOKS OF THE COMPANY (OR, AS APPLICABLE,
ITS TRANSFER AGENT OR STOCK PLAN ADMINISTRATOR).


 


10.6                           ACCELERATED VESTING AND DEFERRAL LIMITATIONS. 
THE COMMITTEE SHALL NOT HAVE THE DISCRETIONARY AUTHORITY TO ACCELERATE OR DELAY
ISSUANCE OF SHARES UNDER AN AWARD THAT CONSTITUTES A DEFERRAL OF COMPENSATION
WITHIN THE MEANING OF SECTION 409A OF THE CODE, EXCEPT TO THE EXTENT THAT SUCH
ACCELERATION OR DELAY MAY, IN THE DISCRETION OF THE COMMITTEE, BE EFFECTED IN A
MANNER THAT WILL NOT CAUSE ANY PERSON TO INCUR TAXES, INTEREST OR PENALTIES
UNDER SECTION 409A OF THE CODE (“SECTION 409A COMPLIANCE”).


 

16

--------------------------------------------------------------------------------


 


10.7                           PAPERLESS ADMINISTRATION.  IN THE EVENT THAT THE
COMPANY ESTABLISHES, FOR ITSELF OR USING THE SERVICES OF A THIRD PARTY, AN
AUTOMATED SYSTEM FOR THE DOCUMENTATION, GRANTING OR EXERCISE OF AWARDS, SUCH AS
A SYSTEM USING AN INTERNET WEBSITE OR INTERACTIVE VOICE RESPONSE, THEN THE
PAPERLESS DOCUMENTATION, GRANTING OR EXERCISE OF AWARDS BY A PARTICIPANT MAY BE
PERMITTED THROUGH THE USE OF SUCH AN AUTOMATED SYSTEM.


 


ARTICLE 11.                       CHANGES IN CAPITAL STRUCTURE


 


11.1                           ADJUSTMENTS.


 


(A)                                  IN THE EVENT OF ANY STOCK DIVIDEND, STOCK
SPLIT, COMBINATION OR EXCHANGE OF SHARES, MERGER, CONSOLIDATION OR OTHER
DISTRIBUTION (OTHER THAN NORMAL CASH DIVIDENDS) OF COMPANY ASSETS TO
STOCKHOLDERS, OR ANY OTHER CHANGE AFFECTING THE SHARES OR THE PRICE OF THE
SHARES OTHER THAN AN EQUITY RESTRUCTURING, THE COMMITTEE SHALL MAKE SUCH
ADJUSTMENTS, IF ANY, AS THE COMMITTEE IN ITS DISCRETION MAY DEEM APPROPRIATE TO
REFLECT SUCH CHANGE WITH RESPECT TO (A) THE AGGREGATE NUMBER AND KIND OF SHARES
THAT MAY BE ISSUED UNDER THE PLAN (INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF
THE LIMITATIONS IN SECTIONS 3.1 AND 3.3 HEREOF); (B) THE TERMS AND CONDITIONS OF
ANY OUTSTANDING AWARDS (INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE
PERFORMANCE TARGETS OR CRITERIA WITH RESPECT THERETO); AND (C) THE GRANT OR
EXERCISE PRICE PER SHARE FOR ANY OUTSTANDING AWARDS UNDER THE PLAN.  ANY
ADJUSTMENT AFFECTING AN AWARD INTENDED AS QUALIFIED PERFORMANCE-BASED
COMPENSATION SHALL BE MADE CONSISTENT WITH THE REQUIREMENTS OF SECTION 162(M) OF
THE CODE.


 


(B)                                 IN THE EVENT OF ANY TRANSACTION OR EVENT
DESCRIBED IN SECTION 11.1(A) HEREOF OR ANY UNUSUAL OR NONRECURRING TRANSACTIONS
OR EVENTS AFFECTING THE COMPANY, ANY AFFILIATE OF THE COMPANY, OR THE FINANCIAL
STATEMENTS OF THE COMPANY OR ANY AFFILIATE, OR OF CHANGES IN APPLICABLE LAWS,
REGULATIONS OR ACCOUNTING PRINCIPLES, THE COMMITTEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, AND ON SUCH TERMS AND CONDITIONS AS IT DEEMS APPROPRIATE, EITHER BY
THE TERMS OF THE AWARD OR BY ACTION TAKEN PRIOR TO THE OCCURRENCE OF SUCH
TRANSACTION OR EVENT AND EITHER AUTOMATICALLY OR UPON THE PARTICIPANT’S REQUEST,
IS HEREBY AUTHORIZED TO TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS WHENEVER
THE COMMITTEE DETERMINES THAT SUCH ACTION IS APPROPRIATE IN ORDER TO PREVENT
DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE
MADE AVAILABLE UNDER THE PLAN OR WITH RESPECT TO ANY AWARD UNDER THE PLAN, TO
FACILITATE SUCH TRANSACTIONS OR EVENTS OR TO GIVE EFFECT TO SUCH CHANGES IN
LAWS, REGULATIONS OR PRINCIPLES:


 

(I)                                     TO PROVIDE FOR EITHER (A) TERMINATION OF
ANY SUCH AWARD IN EXCHANGE FOR AN AMOUNT OF CASH, IF ANY, EQUAL TO THE AMOUNT
THAT WOULD HAVE BEEN ATTAINED UPON THE EXERCISE OF SUCH AWARD OR REALIZATION OF
THE PARTICIPANT’S RIGHTS (AND, FOR THE AVOIDANCE OF DOUBT, IF AS OF THE DATE OF
THE OCCURRENCE OF THE TRANSACTION OR EVENT DESCRIBED IN THIS SECTION 11.1 THE
COMMITTEE DETERMINES IN GOOD FAITH THAT NO AMOUNT WOULD HAVE BEEN ATTAINED UPON
THE EXERCISE OF SUCH AWARD OR REALIZATION OF THE PARTICIPANT’S RIGHTS, THEN SUCH
AWARD MAY BE TERMINATED BY THE COMPANY WITHOUT PAYMENT) OR (B) THE REPLACEMENT
OF SUCH AWARD WITH OTHER RIGHTS OR PROPERTY SELECTED BY THE COMMITTEE IN ITS
SOLE DISCRETION;

 

(II)                                  TO PROVIDE THAT SUCH AWARD BE ASSUMED BY
THE SUCCESSOR OR SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, OR
SHALL BE SUBSTITUTED FOR BY SIMILAR OPTIONS, RIGHTS OR AWARDS COVERING THE STOCK
OF THE SUCCESSOR OR SURVIVOR CORPORATION, OR A PARENT

 

17

--------------------------------------------------------------------------------


 

OR SUBSIDIARY THEREOF, WITH APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND OF
SHARES AND PRICES;

 

(III)                               TO MAKE ADJUSTMENTS IN THE NUMBER AND TYPE
OF SHARES (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS, AND
IN THE NUMBER AND KIND OF OUTSTANDING RESTRICTED STOCK AND/OR IN THE TERMS AND
CONDITIONS OF (INCLUDING THE GRANT OR EXERCISE PRICE), AND THE CRITERIA INCLUDED
IN, OUTSTANDING OPTIONS, RIGHTS AND AWARDS;

 

(IV)                              TO PROVIDE THAT SUCH AWARD SHALL BE
EXERCISABLE OR PAYABLE OR FULLY VESTED WITH RESPECT TO ALL SHARES COVERED
THEREBY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THE APPLICABLE
AWARD AGREEMENT; AND

 

(V)                                 TO PROVIDE THAT THE AWARD CANNOT VEST, BE
EXERCISED OR BECOME PAYABLE AFTER SUCH EVENT.

 


(C)                                  IN CONNECTION WITH THE OCCURRENCE OF ANY
EQUITY RESTRUCTURING, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTIONS
11.1(A) AND 11.1(B) HEREOF:


 

(I)                                     THE NUMBER AND TYPE OF SECURITIES
SUBJECT TO EACH OUTSTANDING AWARD AND THE EXERCISE PRICE OR GRANT PRICE THEREOF,
IF APPLICABLE, SHALL BE EQUITABLY ADJUSTED.  THE ADJUSTMENTS PROVIDED UNDER THIS
SECTION 11.1(C)(I) SHALL BE NONDISCRETIONARY AND SHALL BE FINAL AND BINDING ON
THE AFFECTED PARTICIPANT AND THE COMPANY.

 

(II)                                  THE COMMITTEE SHALL MAKE SUCH EQUITABLE
ADJUSTMENTS, IF ANY, AS THE COMMITTEE IN ITS DISCRETION MAY DEEM APPROPRIATE TO
REFLECT SUCH EQUITY RESTRUCTURING WITH RESPECT TO THE AGGREGATE NUMBER AND KIND
OF SHARES THAT MAY BE ISSUED UNDER THE PLAN (INCLUDING, BUT NOT LIMITED TO,
ADJUSTMENTS OF THE LIMITATIONS IN SECTIONS 3.1 AND 3.3 HEREOF).

 


11.2                           CHANGE IN CONTROL.


 


(A)                                  NOTWITHSTANDING SECTION 11.1 HEREOF, AND
EXCEPT AS MAY OTHERWISE BE PROVIDED IN ANY APPLICABLE AWARD AGREEMENT OR OTHER
WRITTEN AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND A PARTICIPANT, IF A
CHANGE IN CONTROL OCCURS AND A PARTICIPANT’S AWARDS ARE NOT CONVERTED, ASSUMED,
OR REPLACED BY A SUCCESSOR OR SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY
THEREOF, THEN IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL SUCH AWARDS SHALL
BECOME FULLY EXERCISABLE AND ALL FORFEITURE RESTRICTIONS ON SUCH AWARDS SHALL
LAPSE AND, FOLLOWING THE CONSUMMATION OF SUCH CHANGE IN CONTROL, ALL SUCH AWARDS
SHALL TERMINATE AND CEASE TO BE OUTSTANDING.   IN THE EVENT THAT THE TERMS OF
ANY AGREEMENT (OTHER THAN THE AWARD AGREEMENT) BETWEEN THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE AND A PARTICIPANT CONTAINS PROVISIONS THAT CONFLICT WITH
AND ARE MORE RESTRICTIVE THAN THE PROVISIONS OF THIS SECTION 11.2(A), THIS
SECTION 11.2(A) SHALL PREVAIL AND CONTROL AND THE MORE RESTRICTIVE TERMS OF SUCH
AGREEMENT (AND ONLY SUCH TERMS) SHALL BE OF NO FORCE OR EFFECT.


 


(B)                                 THE COMMITTEE MAY AT ANY TIME, SUBJECT TO
SECTION 10.6, PROVIDE THAT ONE OR MORE AWARDS WILL AUTOMATICALLY ACCELERATE IN
CONNECTION WITH A CHANGE IN CONTROL, WHETHER OR NOT THOSE AWARDS ARE ASSUMED OR
OTHERWISE CONTINUE IN FULL FORCE AND EFFECT.  IN ADDITION, WHERE AWARDS ARE
ASSUMED OR CONTINUED AFTER A CHANGE OF CONTROL, THE COMMITTEE MAY PROVIDE THAT
ONE OR MORE AWARDS WILL AUTOMATICALLY ACCELERATE UPON AN INVOLUNTARY TERMINATION
OF THE


 

18

--------------------------------------------------------------------------------


 


PARTICIPANT’S EMPLOYMENT OR SERVICE WITHIN A DESIGNATED PERIOD (NOT TO EXCEED
EIGHTEEN (18) MONTHS) FOLLOWING THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL. 
ANY SUCH AWARD SHALL ACCORDINGLY, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE IN CONTROL OR UPON AN INVOLUNTARY TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT OR SERVICE FOLLOWING A CHANGE IN CONTROL (AT THE COMMITTEE’S
DISCRETION), BECOME FULLY EXERCISABLE AND ALL FORFEITURE RESTRICTIONS ON SUCH
AWARDS SHALL LAPSE.


 


(C)                                  UPON A CHANGE IN CONTROL, THE COMMITTEE MAY
CAUSE ANY AND ALL AWARDS OUTSTANDING HEREUNDER TO TERMINATE AT A SPECIFIC TIME
IN THE FUTURE, INCLUDING, BUT NOT LIMITED TO, THE DATE OF SUCH CHANGE IN
CONTROL, AND SHALL GIVE EACH PARTICIPANT THE RIGHT TO EXERCISE SUCH AWARDS
DURING A PERIOD OF TIME AS THE COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION,
SHALL DETERMINE.


 


(D)                                 THE PORTION OF ANY INCENTIVE STOCK OPTION
ACCELERATED IN CONNECTION WITH A CHANGE IN CONTROL SHALL REMAIN EXERCISABLE AS
AN INCENTIVE STOCK OPTION ONLY TO THE EXTENT THE APPLICABLE ONE HUNDRED THOUSAND
DOLLAR ($100,000) LIMITATION IS NOT EXCEEDED.  TO THE EXTENT SUCH DOLLAR
LIMITATION IS EXCEEDED, THE ACCELERATED PORTION OF SUCH OPTION SHALL BE
EXERCISABLE AS A NON-STATUTORY OPTION UNDER THE U.S. FEDERAL TAX LAWS.


 


11.3                           NO OTHER RIGHTS.  EXCEPT AS EXPRESSLY PROVIDED IN
THE PLAN, NO PARTICIPANT SHALL HAVE ANY RIGHTS BY REASON OF ANY SUBDIVISION OR
CONSOLIDATION OF SHARES OF ANY CLASS, THE PAYMENT OF ANY DIVIDEND, ANY INCREASE
OR DECREASE IN THE NUMBER OF SHARES OF ANY CLASS OR ANY DISSOLUTION,
LIQUIDATION, MERGER, OR CONSOLIDATION OF THE COMPANY OR ANY OTHER CORPORATION. 
EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN OR PURSUANT TO ACTION OF THE COMMITTEE
UNDER THE PLAN, NO ISSUANCE BY THE COMPANY OF SHARES OF ANY CLASS, OR SECURITIES
CONVERTIBLE INTO SHARES OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON
THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OF SHARES SUBJECT TO AN AWARD
OR THE GRANT OR THE EXERCISE PRICE OF ANY AWARD.


 


ARTICLE 12.                       ADMINISTRATION


 


12.1                           COMMITTEE.  UNLESS AND UNTIL THE BOARD DELEGATES
ADMINISTRATION OF THE PLAN TO A COMMITTEE AS SET FORTH BELOW, THE PLAN SHALL BE
ADMINISTERED BY THE FULL BOARD, AND FOR SUCH PURPOSES THE TERM “COMMITTEE” AS
USED IN THIS PLAN SHALL BE DEEMED TO REFER TO THE BOARD.  THE BOARD, AT ITS
DISCRETION OR AS OTHERWISE NECESSARY TO COMPLY WITH THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE, RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT OR TO
THE EXTENT REQUIRED BY ANY OTHER APPLICABLE RULE OR REGULATION, MAY DELEGATE
ADMINISTRATION OF THE PLAN TO A COMMITTEE CONSISTING OF TWO OR MORE MEMBERS OF
THE BOARD.  UNLESS OTHERWISE DETERMINED BY THE BOARD, THE COMMITTEE SHALL
CONSIST SOLELY OF TWO OR MORE MEMBERS OF THE BOARD EACH OF WHOM IS AN “OUTSIDE
DIRECTOR,” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, A NON-EMPLOYEE
DIRECTOR AND AN “INDEPENDENT DIRECTOR” UNDER THE NASDAQ RULES (OR OTHER
PRINCIPAL SECURITIES MARKET ON WHICH SHARES ARE TRADED); PROVIDED THAT ANY
ACTION TAKEN BY THE COMMITTEE SHALL BE VALID AND EFFECTIVE, WHETHER OR NOT
MEMBERS OF THE COMMITTEE AT THE TIME OF SUCH ACTION ARE LATER DETERMINED NOT TO
HAVE SATISFIED THE REQUIREMENTS FOR MEMBERSHIP SET FORTH IN THIS SECTION 12.1 OR
OTHERWISE PROVIDED IN ANY CHARTER OF THE COMMITTEE. NOTWITHSTANDING THE
FOREGOING: (A) THE FULL BOARD, ACTING BY A MAJORITY OF ITS MEMBERS IN OFFICE,
SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN WITH RESPECT TO ALL AWARDS
GRANTED TO INDEPENDENT DIRECTORS AND FOR PURPOSES OF SUCH AWARDS THE TERM
“COMMITTEE” AS USED IN


 

19

--------------------------------------------------------------------------------


 


THIS PLAN SHALL BE DEEMED TO REFER TO THE BOARD AND (B) THE COMMITTEE MAY
DELEGATE ITS AUTHORITY HEREUNDER TO THE EXTENT PERMITTED BY SECTION 12.5
HEREOF.  IN ITS SOLE DISCRETION, THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME
EXERCISE ANY AND ALL RIGHTS AND DUTIES OF THE COMMITTEE UNDER THE PLAN EXCEPT
WITH RESPECT TO MATTERS WHICH UNDER RULE 16B-3 UNDER THE EXCHANGE ACT OR
SECTION 162(M) OF THE CODE, OR ANY REGULATIONS OR RULES ISSUED THEREUNDER, ARE
REQUIRED TO BE DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE.  EXCEPT AS
MAY OTHERWISE BE PROVIDED IN ANY CHARTER OF THE COMMITTEE, APPOINTMENT OF
COMMITTEE MEMBERS SHALL BE EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT; COMMITTEE
MEMBERS MAY RESIGN AT ANY TIME BY DELIVERING WRITTEN NOTICE TO THE BOARD; AND
VACANCIES IN THE COMMITTEE MAY ONLY BE FILLED BY THE BOARD.


 


12.2                           ACTION BY THE COMMITTEE.  UNLESS OTHERWISE
ESTABLISHED BY THE BOARD OR IN ANY CHARTER OF THE COMMITTEE, A MAJORITY OF THE
COMMITTEE SHALL CONSTITUTE A QUORUM AND THE ACTS OF A MAJORITY OF THE MEMBERS
PRESENT AT ANY MEETING AT WHICH A QUORUM IS PRESENT, AND ACTS APPROVED IN
WRITING BY A MAJORITY OF THE COMMITTEE IN LIEU OF A MEETING, SHALL BE DEEMED THE
ACTS OF THE COMMITTEE.  EACH MEMBER OF THE COMMITTEE IS ENTITLED TO, IN GOOD
FAITH, RELY OR ACT UPON ANY REPORT OR OTHER INFORMATION FURNISHED TO THAT MEMBER
BY ANY OFFICER OR OTHER EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE,
THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, OR ANY EXECUTIVE
COMPENSATION CONSULTANT OR OTHER PROFESSIONAL RETAINED BY THE COMPANY TO ASSIST
IN THE ADMINISTRATION OF THE PLAN.


 


12.3                           AUTHORITY OF COMMITTEE.  SUBJECT TO ANY SPECIFIC
DESIGNATION IN THE PLAN, THE COMMITTEE HAS THE EXCLUSIVE POWER, AUTHORITY AND
DISCRETION TO:


 


(A)                                  DESIGNATE PARTICIPANTS TO RECEIVE AWARDS;


 


(B)                                 DETERMINE THE TYPE OR TYPES OF AWARDS TO BE
GRANTED TO EACH PARTICIPANT;


 


(C)                                  DETERMINE THE NUMBER OF AWARDS TO BE
GRANTED AND THE NUMBER OF SHARES TO WHICH AN AWARD WILL RELATE;


 


(D)                                 DETERMINE THE TERMS AND CONDITIONS OF ANY
AWARD GRANTED PURSUANT TO THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE EXERCISE
PRICE, GRANT PRICE, OR PURCHASE PRICE, ANY RESTRICTIONS OR LIMITATIONS ON THE
AWARD, ANY SCHEDULE FOR LAPSE OF FORFEITURE RESTRICTIONS OR RESTRICTIONS ON THE
EXERCISABILITY OF AN AWARD, AND ACCELERATIONS OR WAIVERS THEREOF, ANY PROVISIONS
RELATED TO NON-COMPETITION AND RECAPTURE OF GAIN ON AN AWARD, BASED IN EACH CASE
ON SUCH CONSIDERATIONS AS THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES;
PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL NOT HAVE THE AUTHORITY TO ACCELERATE
THE VESTING OR WAIVE THE FORFEITURE OF ANY PERFORMANCE-BASED AWARDS INTENDED TO
QUALIFY AS QUALIFIED PERFORMANCE BASED-COMPENSATION, EXCEPT AS PERMITTED UNDER
SECTION 162(M) OF THE CODE;


 


(E)                                  DETERMINE WHETHER, TO WHAT EXTENT, AND
PURSUANT TO WHAT CIRCUMSTANCES AN AWARD MAY BE SETTLED IN, OR THE EXERCISE PRICE
OF AN AWARD MAY BE PAID IN, CASH, SHARES, OTHER AWARDS, OR OTHER PROPERTY, OR AN
AWARD MAY BE CANCELED, FORFEITED, OR SURRENDERED;


 


(F)                                    PRESCRIBE THE FORM OF EACH AWARD
AGREEMENT, WHICH NEED NOT BE IDENTICAL FOR EACH PARTICIPANT AND MAY VARY FOR
PARTICIPANTS OUTSIDE THE UNITED STATES;


 

20

--------------------------------------------------------------------------------


 


(G)                                 DECIDE ALL OTHER MATTERS THAT MUST BE
DETERMINED IN CONNECTION WITH AN AWARD;


 


(H)                                 ESTABLISH, ADOPT, OR REVISE ANY RULES AND
REGULATIONS INCLUDING ADOPTING SUB-PLANS TO THE PLAN FOR THE PURPOSES OF
COMPLYING WITH FOREIGN LAWS AN/OR TAKING ADVANTAGE OF TAX FAVORABLE TREATMENT
FOR AWARDS GRANTED TO PARTICIPANTS OUTSIDE THE UNITED STATES, AS IT MAY DEEM
NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN;


 


(I)                                     TO SUSPEND OR TERMINATE THE PLAN AT ANY
TIME PROVIDED THAT SUCH SUSPENSION OR TERMINATION DOES NOT IMPAIR RIGHTS AND
OBLIGATIONS UNDER ANY OUTSTANDING AWARD WITHOUT WRITTEN CONSENT OF THE AFFECTED
PARTICIPANT.


 


(J)                                     INTERPRET THE TERMS OF, AND ANY MATTER
ARISING PURSUANT TO, THE PLAN OR ANY AWARD AGREEMENT; AND


 


(K)                                  MAKE ALL OTHER DECISIONS AND DETERMINATIONS
THAT MAY BE REQUIRED PURSUANT TO THE PLAN OR AS THE COMMITTEE DEEMS NECESSARY OR
ADVISABLE TO ADMINISTER THE PLAN.


 


12.4                           DECISIONS BINDING.  THE COMMITTEE’S
INTERPRETATION OF THE PLAN, ANY AWARDS GRANTED PURSUANT TO THE PLAN, ANY AWARD
AGREEMENT AND ALL DECISIONS AND DETERMINATIONS BY THE COMMITTEE WITH RESPECT TO
THE PLAN ARE FINAL, BINDING, AND CONCLUSIVE ON ALL PARTIES.


 


12.5                           DELEGATION OF AUTHORITY.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THE BOARD MAY FROM TIME TO TIME DELEGATE TO A COMMITTEE OF
ONE OR MORE MEMBERS OF THE BOARD OR ONE OR MORE OFFICERS OF THE COMPANY THE
AUTHORITY TO GRANT OR AMEND AWARDS TO PARTICIPANTS OTHER THAN (A) EMPLOYEES WHO
ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, (B) COVERED EMPLOYEES, OR
(C) OFFICERS OF THE COMPANY (OR DIRECTORS) TO WHOM AUTHORITY TO GRANT OR AMEND
AWARDS HAS BEEN DELEGATED HEREUNDER.  FOR THE AVOIDANCE OF DOUBT, PROVIDED IT
MEETS THE LIMITATION IN THE PRECEDING SENTENCE, THIS DELEGATION SHALL INCLUDE
THE RIGHT TO MODIFY AWARDS AS NECESSARY TO ACCOMMODATE CHANGES IN THE LAWS OR
REGULATIONS, INCLUDING IN JURISDICTIONS OUTSIDE THE UNITED STATES.  ANY
DELEGATION HEREUNDER SHALL BE SUBJECT TO THE RESTRICTIONS AND LIMITS THAT THE
BOARD SPECIFIES AT THE TIME OF SUCH DELEGATION, AND THE BOARD MAY AT ANY TIME
RESCIND THE AUTHORITY SO DELEGATED OR APPOINT A NEW DELEGATEE.  AT ALL TIMES,
THE DELEGATEE APPOINTED UNDER THIS SECTION 12.5 SHALL SERVE IN SUCH CAPACITY AT
THE PLEASURE OF THE BOARD.


 


ARTICLE 13.                       EFFECTIVE AND EXPIRATION DATE


 


13.1                           EFFECTIVE DATE.  THE PLAN IS EFFECTIVE AS OF THE
DATE THE PLAN IS APPROVED BY THE COMPANY’S STOCKHOLDERS (THE “EFFECTIVE DATE”). 
THE PLAN WILL BE DEEMED TO BE APPROVED BY THE STOCKHOLDERS IF IT IS APPROVED
EITHER:


 


(A)                                  BY A MAJORITY OF THE VOTES CAST AT A DULY
HELD STOCKHOLDER’S MEETING AT WHICH A QUORUM REPRESENTING A MAJORITY OF
OUTSTANDING VOTING STOCK IS, EITHER IN PERSON OR BY PROXY, PRESENT AND VOTING ON
THE PLAN; OR


 


(B)                                 BY A METHOD AND IN A DEGREE THAT WOULD BE
TREATED AS ADEQUATE UNDER DELAWARE LAW IN THE CASE OF AN ACTION REQUIRING
STOCKHOLDER APPROVAL.


 

21

--------------------------------------------------------------------------------


 


13.2                           EXPIRATION DATE.  THE PLAN WILL EXPIRE ON, AND NO
AWARD MAY BE GRANTED PURSUANT TO THE PLAN AFTER THE TENTH ANNIVERSARY OF THE
EFFECTIVE DATE, EXCEPT THAT NO INCENTIVE STOCK OPTIONS MAY BE GRANTED UNDER THE
PLAN AFTER THE EARLIER OF THE TENTH ANNIVERSARY OF (A) THE DATE THE PLAN IS
APPROVED BY THE BOARD OR (B) THE EFFECTIVE DATE.  ANY AWARDS THAT ARE
OUTSTANDING ON THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE SHALL REMAIN IN FORCE
ACCORDING TO THE TERMS OF THE PLAN AND THE APPLICABLE AWARD AGREEMENT.


 


ARTICLE 14.                       AMENDMENT, MODIFICATION, AND TERMINATION


 


14.1                           AMENDMENT, MODIFICATION, AND TERMINATION. 
SUBJECT TO SECTION 15.14 HEREOF, WITH THE APPROVAL OF THE BOARD, AT ANY TIME AND
FROM TIME TO TIME, THE COMMITTEE MAY TERMINATE, AMEND OR MODIFY THE PLAN;
PROVIDED, HOWEVER, THAT (A) TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY WITH
ANY APPLICABLE LAW, REGULATION, OR STOCK EXCHANGE RULE, THE COMPANY SHALL OBTAIN
STOCKHOLDER APPROVAL OF ANY PLAN AMENDMENT IN SUCH A MANNER AND TO SUCH A DEGREE
AS REQUIRED, AND (B) STOCKHOLDER APPROVAL SHALL BE REQUIRED FOR ANY AMENDMENT TO
THE PLAN THAT (I) INCREASES THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN (OTHER
THAN ANY ADJUSTMENT AS PROVIDED BY ARTICLE 11), OR (II) PERMITS THE COMMITTEE TO
EXTEND THE EXERCISE PERIOD FOR AN OPTION BEYOND TEN YEARS FROM THE DATE OF
GRANT.  NOTWITHSTANDING ANY PROVISION IN THIS PLAN TO THE CONTRARY, ABSENT
APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, NO OPTION OR SAR MAY BE AMENDED TO
REDUCE THE PER SHARE EXERCISE PRICE OF THE SHARES SUBJECT TO SUCH OPTION OR SAR
BELOW THE PER SHARE EXERCISE PRICE AS OF THE DATE THE OPTION OR SAR IS GRANTED
AND, EXCEPT AS PERMITTED BY ARTICLE 11, (A) NO OPTION OR SAR MAY BE GRANTED IN
EXCHANGE FOR, OR IN CONNECTION WITH THE CANCELLATION, SURRENDER OR SUBSTITUTION
OF AN OPTION OR SAR HAVING A HIGHER PER SHARE EXERCISE PRICE AND (B) NO OPTION
OR SAR MAY BE CANCELLED IN EXCHANGE FOR, OR IN CONNECTION WITH THE PAYMENT OF A
CASH AMOUNT.


 


14.2                           AWARDS PREVIOUSLY GRANTED.  EXCEPT WITH RESPECT
TO AMENDMENTS MADE  PURSUANT TO SECTION 15.14 HEREOF, NO TERMINATION, AMENDMENT,
OR MODIFICATION OF THE PLAN SHALL ADVERSELY AFFECT IN ANY MATERIAL WAY ANY AWARD
PREVIOUSLY GRANTED PURSUANT TO THE PLAN WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PARTICIPANT; PROVIDED, HOWEVER, THAT AN AMENDMENT OR MODIFICATION THAT MAY CAUSE
AN INCENTIVE STOCK OPTION TO BECOME A NON-QUALIFIED STOCK OPTION SHALL NOT BE
TREATED AS ADVERSELY AFFECTING THE RIGHTS OF THE PARTICIPANT.


 


ARTICLE 15.                       GENERAL PROVISIONS


 


15.1                           NO RIGHTS TO AWARDS.  NO ELIGIBLE INDIVIDUAL OR
OTHER PERSON SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD PURSUANT TO THE PLAN,
AND NEITHER THE COMPANY NOR THE COMMITTEE IS OBLIGATED TO TREAT ELIGIBLE
INDIVIDUALS, PARTICIPANTS OR ANY OTHER PERSONS UNIFORMLY.


 


15.2                           NO STOCKHOLDERS RIGHTS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, A PARTICIPANT SHALL HAVE NONE OF THE RIGHTS OF A STOCKHOLDER
WITH RESPECT TO SHARES COVERED BY ANY AWARD, INCLUDING TO THE RIGHT TO VOTE OR
RECEIVE DIVIDENDS, UNTIL THE PARTICIPANT BECOMES THE RECORD OWNER OF SUCH
SHARES, NOTWITHSTANDING THE EXERCISE OF AN OPTION OR OTHER AWARD.


 


15.3                           WITHHOLDING.  THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE, AS APPROPRIATE, SHALL HAVE THE AUTHORITY AND THE RIGHT TO DEDUCT OR
WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE


 

22

--------------------------------------------------------------------------------


 


COMPANY, AN AMOUNT SUFFICIENT TO SATISFY U.S. FEDERAL, STATE, AND LOCAL TAXES
AND TAXES IMPOSED BY JURISDICTIONS OUTSIDE OF THE UNITED STATES (INCLUDING
INCOME TAX, SOCIAL INSURANCE CONTRIBUTIONS, PAYMENT ON ACCOUNT AND ANY OTHER
TAXES THAT MAY BE DUE) REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY
TAXABLE EVENT CONCERNING A PARTICIPANT ARISING AS A RESULT OF THIS PLAN OR TO
TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE OPINION OF THE COMPANY OR A
SUBSIDIARY OR AFFILIATE, AS APPROPRIATE, TO SATISFY WITHHOLDING OBLIGATIONS FOR
THE PAYMENT OF TAXES.  THE COMMITTEE MAY IN ITS DISCRETION AND IN SATISFACTION
OF THE FOREGOING REQUIREMENT ALLOW A PARTICIPANT TO ELECT TO HAVE THE COMPANY
WITHHOLD SHARES OTHERWISE ISSUABLE UNDER AN AWARD (OR ALLOW THE RETURN OF
SHARES) HAVING A FAIR MARKET VALUE EQUAL TO THE SUMS REQUIRED TO BE WITHHELD. 
NO SHARES SHALL BE DELIVERED HEREUNDER TO ANY PARTICIPANT OR OTHER PERSON UNTIL
THE PARTICIPANT OR SUCH OTHER PERSON HAS MADE ARRANGEMENTS ACCEPTABLE TO THE
COMMITTEE FOR THE SATISFACTION OF THESE TAX OBLIGATIONS WITH RESPECT TO ANY
TAXABLE EVENT CONCERNING THE PARTICIPANT OR SUCH OTHER PERSON ARISING AS A
RESULT OF AWARDS MADE UNDER THIS PLAN.


 


15.4                           NO RIGHT TO EMPLOYMENT OR SERVICES.  NOTHING IN
THE PLAN OR ANY AWARD AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE
RIGHT OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE TO TERMINATE ANY
PARTICIPANT’S EMPLOYMENT OR SERVICES AT ANY TIME, NOR CONFER UPON ANY
PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE.


 


15.5                           UNFUNDED STATUS OF AWARDS.  THE PLAN IS INTENDED
TO BE AN “UNFUNDED” PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO ANY
PAYMENTS NOT YET MADE TO A PARTICIPANT PURSUANT TO AN AWARD, NOTHING CONTAINED
IN THE PLAN OR ANY AWARD AGREEMENT SHALL GIVE THE PARTICIPANT ANY RIGHTS THAT
ARE GREATER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE.


 


15.6                           INDEMNIFICATION.  TO THE EXTENT ALLOWABLE
PURSUANT TO APPLICABLE LAW, EACH MEMBER OF THE COMMITTEE OR OF THE BOARD SHALL
BE INDEMNIFIED AND HELD HARMLESS BY THE COMPANY FROM ANY LOSS, COST, LIABILITY,
OR EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY SUCH MEMBER IN
CONNECTION WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO
WHICH HE OR SHE MAY BE A PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON
OF ANY ACTION OR FAILURE TO ACT PURSUANT TO THE PLAN AND AGAINST AND FROM ANY
AND ALL AMOUNTS PAID BY HIM OR HER IN SATISFACTION OF JUDGMENT IN SUCH ACTION,
SUIT, OR PROCEEDING AGAINST HIM OR HER; PROVIDED HE OR SHE GIVES THE COMPANY AN
OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE OR SHE
UNDERTAKES TO HANDLE AND DEFEND IT ON HIS OR HER OWN BEHALF.  THE FOREGOING
RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF
INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED PURSUANT TO THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY
POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR HOLD THEM HARMLESS.


 


15.7                           RELATIONSHIP TO OTHER BENEFITS.  NO PAYMENT
PURSUANT TO THE PLAN SHALL BE TAKEN INTO ACCOUNT IN DETERMINING ANY BENEFITS
PURSUANT TO ANY PENSION, RETIREMENT, SAVINGS, PROFIT SHARING, GROUP INSURANCE,
TERMINATION PROGRAMS AND/OR INDEMNITIES OR SEVERANCE PAYMENTS, WELFARE OR OTHER
BENEFIT PLAN OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY PROVIDED IN WRITING IN SUCH OTHER PLAN OR AN AGREEMENT
THEREUNDER.


 

23

--------------------------------------------------------------------------------


 


15.8                           EXPENSES.  THE EXPENSES OF ADMINISTERING THE PLAN
SHALL BE BORNE BY THE COMPANY AND/OR ITS SUBSIDIARIES AND/OR AFFILIATES.


 


15.9                           TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF
THE SECTIONS IN THE PLAN ARE FOR CONVENIENCE OF REFERENCE ONLY AND, IN THE EVENT
OF ANY CONFLICT, THE TEXT OF THE PLAN, RATHER THAN SUCH TITLES OR HEADINGS,
SHALL CONTROL.


 


15.10                     FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE
ISSUED AND THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION, WHETHER CASH SHALL
BE GIVEN IN LIEU OF FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES SHALL BE
ELIMINATED BY ROUNDING UP OR DOWN AS APPROPRIATE.


 


15.11                     LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE PLAN, AND ANY AWARD GRANTED
OR AWARDED TO ANY PARTICIPANT WHO IS THEN SUBJECT TO SECTION 16 OF THE EXCHANGE
ACT, SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE
EXEMPTIVE RULE UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY AMENDMENT TO
RULE 16B-3 UNDER THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE APPLICATION OF
SUCH EXEMPTIVE RULE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND
AWARDS GRANTED OR AWARDED HEREUNDER SHALL BE DEEMED AMENDED TO THE EXTENT
NECESSARY TO CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.


 


15.12                     GOVERNMENT AND OTHER REGULATIONS.  THE OBLIGATION OF
THE COMPANY TO MAKE PAYMENT OF AWARDS IN SHARES OR OTHERWISE SHALL BE SUBJECT TO
ALL APPLICABLE LAWS, RULES, AND REGULATIONS OF THE UNITED STATES AND
JURISDICTIONS OUTSIDE THE UNITED STATES, AND TO SUCH APPROVALS BY GOVERNMENT
AGENCIES, INCLUDING GOVERNMENT AGENCIES IN JURISDICTIONS OUTSIDE OF THE UNITED
STATES, IN EACH CASE AS MAY BE REQUIRED OR AS THE COMPANY DEEMS NECESSARY OR
ADVISABLE.  WITHOUT LIMITING THE FOREGOING, THE COMPANY SHALL HAVE NO OBLIGATION
TO ISSUE OR DELIVER EVIDENCE OF TITLE FOR SHARES SUBJECT TO AWARDS GRANTED
HEREUNDER PRIOR TO: (I) OBTAINING ANY APPROVALS FROM GOVERNMENTAL AGENCIES THAT
THE COMPANY DETERMINES ARE NECESSARY OR ADVISABLE, AND (II) COMPLETION OF ANY
REGISTRATION OR OTHER QUALIFICATION WITH RESPECT TO THE SHARES UNDER ANY
APPLICABLE LAW IN THE UNITED STATES OR IN A JURISDICTION OUTSIDE OF THE UNITED
STATES OR RULING OF ANY GOVERNMENTAL BODY THAT THE COMPANY DETERMINES TO BE
NECESSARY OR ADVISABLE OR AT A TIME WHEN ANY SUCH REGISTRATION OR QUALIFICATION
IS NOT CURRENT, HAS BEEN SUSPENDED OR OTHERWISE HAS CEASED TO BE EFFECTIVE.  THE
INABILITY OR IMPRACTICABILITY OF THE COMPANY TO OBTAIN OR MAINTAIN AUTHORITY
FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE
COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES
HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE
TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE
BEEN OBTAINED.  THE COMPANY SHALL BE UNDER NO OBLIGATION TO REGISTER PURSUANT TO
THE SECURITIES ACT, AS AMENDED, ANY OF THE SHARES PAID PURSUANT TO THE PLAN.  IF
THE SHARES PAID PURSUANT TO THE PLAN MAY IN CERTAIN CIRCUMSTANCES BE EXEMPT FROM
REGISTRATION PURSUANT TO THE SECURITIES ACT, AS AMENDED, THE COMPANY MAY
RESTRICT THE TRANSFER OF SUCH SHARES IN SUCH MANNER AS IT DEEMS ADVISABLE TO
ENSURE THE AVAILABILITY OF ANY SUCH EXEMPTION.


 


15.13                     GOVERNING LAW.  THE PLAN AND ALL AWARD AGREEMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.


 

24

--------------------------------------------------------------------------------


 


15.14                     SECTION 409A.  EXCEPT AS PROVIDED IN SECTION 15.15
HEREOF, TO THE EXTENT THAT THE COMMITTEE DETERMINES THAT ANY AWARD GRANTED UNDER
THE PLAN IS SUBJECT TO SECTION 409A OF THE CODE, THE AWARD AGREEMENT EVIDENCING
SUCH AWARD SHALL INCORPORATE THE TERMS AND CONDITIONS REQUIRED BY SECTION 409A
OF THE CODE.  TO THE EXTENT APPLICABLE, THE PLAN AND AWARD AGREEMENTS SHALL BE
INTERPRETED IN ACCORDANCE WITH SECTION 409A OF THE CODE AND DEPARTMENT OF
TREASURY REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED THEREUNDER,
INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE THAT MAY BE
ISSUED AFTER THE EFFECTIVE DATE.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO
THE CONTRARY, IN THE EVENT THAT FOLLOWING THE EFFECTIVE DATE THE COMMITTEE
DETERMINES THAT ANY AWARD MAY BE SUBJECT TO SECTION 409A OF THE CODE AND RELATED
DEPARTMENT OF TREASURY GUIDANCE (INCLUDING SUCH DEPARTMENT OF TREASURY GUIDANCE
AS MAY BE ISSUED AFTER THE EFFECTIVE DATE), THE COMMITTEE MAY ADOPT SUCH
AMENDMENTS TO THE PLAN AND THE APPLICABLE AWARD AGREEMENT OR ADOPT OTHER
POLICIES AND PROCEDURES (INCLUDING AMENDMENTS, POLICIES AND PROCEDURES WITH
RETROACTIVE EFFECT), OR TAKE ANY OTHER ACTIONS, THAT THE COMMITTEE DETERMINES
ARE NECESSARY OR APPROPRIATE TO (A) EXEMPT THE AWARD FROM SECTION 409A OF THE
CODE AND/OR PRESERVE THE INTENDED TAX TREATMENT OF THE BENEFITS PROVIDED WITH
RESPECT TO THE AWARD, OR (B) COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE AND THEREBY AVOID THE
APPLICATION OF ANY PENALTY TAXES UNDER SUCH SECTION.


 


15.15                     NO REPRESENTATIONS OR COVENANTS WITH RESPECT TO TAX
QUALIFICATION.  ALTHOUGH THE COMPANY MAY ENDEAVOR TO (1) QUALIFY AN AWARD FOR
FAVORABLE TAX TREATMENT UNDER THE LAWS OF THE UNITED STATES OR JURISDICTIONS
OUTSIDE OF THE UNITED STATES (E.G., INCENTIVE STOCK OPTIONS UNDER SECTION 422 OF
THE CODE OR FRENCH-QUALIFIED STOCK OPTIONS) OR (2) AVOID ADVERSE TAX TREATMENT
(E.G., UNDER SECTION 409A OF THE CODE), THE COMPANY MAKES NO REPRESENTATION TO
THAT EFFECT AND EXPRESSLY DISAVOWS ANY COVENANT TO MAINTAIN FAVORABLE OR AVOID
UNFAVORABLE TAX TREATMENT, ANYTHING TO THE CONTRARY IN THIS PLAN, INCLUDING
SECTION 15.14 HEREOF, NOTWITHSTANDING.  THE COMPANY SHALL BE UNCONSTRAINED IN
ITS CORPORATE ACTIVITIES WITHOUT REGARD TO THE POTENTIAL NEGATIVE TAX IMPACT ON
HOLDERS OF AWARDS UNDER THE PLAN.


 

  *  *  *  *

 

25

--------------------------------------------------------------------------------